Exhibit 10.4

INTERCREDITOR AGREEMENT

by and among

ROYAL BANK OF CANADA,

as ABL Agent,

ROYAL BANK OF CANADA,

as Term Agent,

and each Junior Agent from time to time party hereto

Dated as of December 13, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

  

UCC Definitions

     2   

Section 1.2

  

Other Definitions

     3   

Section 1.3

  

Rules of Construction

     20   

ARTICLE 2 LIEN PRIORITY

     21   

Section 2.1

  

Priority of Liens

     21   

Section 2.2

  

Waiver of Right to Contest Liens

     24   

Section 2.3

  

Remedies Standstill

     25   

Section 2.4

  

Exercise of Rights

     28   

Section 2.5

  

No New Liens

     32   

Section 2.6

  

Waiver of Marshalling

     34   

ARTICLE 3 ACTIONS OF THE PARTIES

     35   

Section 3.1

  

Certain Actions Permitted

     35   

Section 3.2

  

Agent for Perfection

     35   

Section 3.3

  

Sharing of Information and Access

     37   

Section 3.4

  

Insurance

     37   

Section 3.5

  

No Additional Rights For the Credit Parties Hereunder

     38   

Section 3.6

  

Inspection and Access Rights

     38   

Section 3.7

  

Tracing of and Priorities in Proceeds

     40   

Section 3.8

  

Purchase Right

     40   

Section 3.9

  

Payments Over

     43   

ARTICLE 4 APPLICATION OF PROCEEDS

     43   

Section 4.1

  

Application of Proceeds

     43   

Section 4.2

  

Specific Performance

     46   

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     47   

Section 5.1

  

Notice of Acceptance and Other Waivers

     47   

Section 5.2

  

Modifications to Credit Documents

     48   

Section 5.3

  

Reinstatement and Continuation of Agreement

     52   

ARTICLE 6 INSOLVENCY PROCEEDINGS

     53   

Section 6.1

  

DIP Financing

     53   

Section 6.2

  

Relief From Stay

     55   

Section 6.3

  

No Contest; Adequate Protection

     56   

Section 6.4

  

Asset Sales

     58   

Section 6.5

  

Separate Grants of Security and Separate Classification

     59   

Section 6.6

  

No Waivers of Rights of Senior Secured Parties

     60   

Section 6.7

  

Enforceability

     60   

Section 6.8

  

Other Matters with respect to Junior Shared Collateral

     60   

Section 6.9

  

Reorganization Securities

     61   

Section 6.10

  

Section 1111(b) of the Bankruptcy Code

     61   

Section 6.11

  

ABL Obligations Unconditional

     61   

Section 6.12

  

Term Obligations Unconditional

     62   

Section 6.13

  

Junior Obligations Unconditional

     62   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS

     63   

Section 7.1

  

Rights of Subrogation

     63   

Section 7.2

  

Application of Payments

     63   

Section 7.3

  

Further Assurances

     64   

Section 7.4

  

Representations

     64   

Section 7.5

  

Amendments

     64   

Section 7.6

  

Designation of Junior Secured Indebtedness; Joinder of Junior Agents

     66   

Section 7.7

  

Addresses for Notices

     67   

Section 7.8

  

No Waiver; Remedies

     69   

Section 7.9

  

Continuing Agreement, Transfer of Secured Obligations

     69   

Section 7.10

  

GOVERNING LAW; ENTIRE AGREEMENT

     70   

Section 7.11

  

Counterparts

     70   

Section 7.12

  

No Third Party Beneficiaries

     70   

Section 7.13

  

Headings

     70   

Section 7.14

  

Severability

     70   

Section 7.15

  

Attorneys’ Fees

     70   

Section 7.16

  

VENUE; JURY TRIAL WAIVER

     71   

Section 7.17

  

Intercreditor Agreement

     72   

Section 7.18

  

No Warranties or Liability

     72   

Section 7.19

  

Conflicts

     72   

Section 7.20

  

Costs and Expenses

     72   

Section 7.21

  

Information Concerning Financial Condition of the Credit Parties

     73   

Section 7.22

  

Additional Credit Parties

     73   

 

-ii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time pursuant to the
terms hereof, this “Agreement”) is entered into as of December 13, 2013 by and
among (a) ROYAL BANK OF CANADA (“Royal Bank”), in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “ABL Agent”) for (i) the financial
institutions, lenders and investors party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, lenders and investors
together with their respective successors and permitted assigns and transferees,
including any letter of credit issuers under the ABL Credit Agreement, the “ABL
Lenders”), (ii) any ABL Cash Management Affiliates (as defined below) and
(iii) any ABL Hedging Affiliates (as defined below) (such ABL Cash Management
Affiliates and ABL Hedging Affiliates, together with the ABL Agent and the ABL
Lenders and any other secured parties under any ABL Credit Agreement, the “ABL
Secured Parties”), (b) Royal Bank, in its capacities as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Term Agent”) for (i) the financial institutions, lenders and
investors party from time to time to the Term Credit Agreement referred to below
(such financial institutions, lenders and investors, together with their
respective successors and permitted assigns and transferees, the “Term Lenders”)
and (ii) any Term Hedging Affiliates (as defined below) (such Term Cash
Management Affiliates and Term Hedging Affiliates, together with the Term Agent
and the Term Lenders and any other secured parties under any Term Credit
Agreement, the “Term Secured Parties”) and (c) each Junior Agent that from time
to time becomes a party hereto pursuant to Section 7.6.

RECITALS

A. Pursuant to that certain Credit Agreement dated as of November 14, 2013 by
and among NORCRAFT COMPANIES, L.P., a Delaware limited partnership (the
“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware limited
partnership (“Intermediate Holdings”), the ABL Guarantors (as hereinafter
defined) party thereto, the ABL Lenders and the ABL Agent (as such agreement may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement”), the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the Borrower.

B. Pursuant to certain guaranties provided under the ABL Credit Agreement (as
the same may be amended, supplemented, restated and/or otherwise modified,
collectively, the “ABL Guaranty”) by each of the ABL Guarantors in favor of the
ABL Secured Parties, the ABL Guarantors have agreed to guarantee the payment of
the Borrower’s obligations under the ABL Documents (as hereinafter defined).

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the Borrower and the ABL Guarantors (the Borrower, the ABL
Guarantors and each other direct or indirect subsidiary or parent of the
Borrower or any of their affiliates that is now or hereafter becomes a party to
any ABL Document, collectively, the “ABL Credit Parties”) under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.

 

-1-



--------------------------------------------------------------------------------

D. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among the Borrower, Intermediate Holdings, the Term Guarantors (as hereinafter
defined) party thereto, the Term Lenders and the Term Agent (as such agreement
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Credit Agreement”), the Term Lenders have
agreed to make certain loans to the Borrower.

E. Pursuant to certain guaranties provided under the Term Credit Agreement (as
the same may be amended, supplemented, restated and/or otherwise modified,
collectively (collectively, the “Term Guaranty”) by each of the Term Guarantors
in favor of the Term Secured Parties, the Term Guarantors have agreed to
guarantee the payment of the Borrower’s obligations under the Term Documents (as
hereinafter defined).

F. As a condition to the effectiveness of the Term Credit Agreement and to
secure the obligations of the Borrower and the Term Guarantors (the Borrower,
the Term Guarantors and each other direct or indirect subsidiary or parent of
the Borrower or any of its affiliates that is now or hereafter becomes a party
to any Term Document, collectively, the “Term Credit Parties”) under and in
connection with the Term Documents, the Term Credit Parties have granted to the
Term Agent (for the benefit of the Term Secured Parties) Liens on the
Collateral.

G. Pursuant to this Agreement, the Borrower may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Junior Secured
Indebtedness” by executing and delivering a Junior Secured Indebtedness
Designation and by complying with the procedures set forth in Section 7.6
hereof, and the holders of such Junior Secured Indebtedness and any other
applicable Junior Secured Party shall thereafter constitute “Junior Secured
Parties,” and any Junior Agent for any such Junior Secured Parties shall
thereafter constitute a “Junior Agent,” for all purposes under this Agreement.

H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, the ABL Credit Parties and the Term Credit Parties, desire to agree to
the relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Account, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures,
General Intangible, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Money, Payment Intangible, Promissory Note, Records, Security, Securities
Account, Security Entitlement, Supporting Obligation and Tangible Chattel Paper.

 

-2-



--------------------------------------------------------------------------------

Section 1.2 Other Definitions. Subject to Section 1.1 hereof, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Affected Collateral” shall have the meaning set forth in Section 3.6(a)
hereof.

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”
or “Collateral Trustee” or similar term under any ABL Credit Agreement, and, in
the case of each of the foregoing, shall include their respective successors and
permitted assigns and transferees.

“ABL Cash Management Affiliate” shall mean any ABL Cash Management Bank that is
owed ABL Cash Management Obligations by an ABL Credit Party and which ABL Cash
Management Obligations are secured by Liens granted under one or more ABL
Collateral Documents, together with their respective successors, assigns and
transferees.

“ABL Cash Management Bank” shall mean, as of any date of determination, any
Person that is an ABL Lender or an Affiliate of an ABL Lender on such date,
whether or not such Person subsequently ceases to be an ABL Lender or an
Affiliate of an ABL Lender.

“ABL Cash Management Obligations” shall mean obligations owed by the Borrower or
any Subsidiary to any ABL Cash Management Bank in respect of or in connection
with any Cash Management Services.

“ABL Collateral Documents” shall mean all “Security Documents” or similar term
as defined in any ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any ABL Credit Agreement, in each case as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the ABL
Obligations, whether by the same or any other agent, trustee, lender, group of
lenders, creditor or group of creditors and whether or not increasing the amount
of any Indebtedness that may be incurred or issued thereunder.

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the Credit Parties (other than the Term Loan Priority Accounts).

“ABL Documents” shall mean any ABL Credit Agreement, any ABL Guaranty, any ABL
Collateral Document, all Cash Management Services between the Borrower or any
Subsidiary and any ABL Cash Management Affiliate, any ABL Hedging Agreement
between

 

-3-



--------------------------------------------------------------------------------

any ABL Credit Party or any Subsidiary and any ABL Hedging Affiliate, any other
ancillary agreement as to which any ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent or any
other ABL Secured Party, in connection with any of the foregoing or any ABL
Credit Agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“ABL Guarantors” shall mean the collective reference to (i) Intermediate
Holdings and each Subsidiary of the Borrower other than any Excluded Subsidiary
and (ii) any other Person who becomes a guarantor under any ABL Guaranty. The
term “ABL Guarantors” shall include all “Guarantors” under and as defined in the
ABL Credit Agreement.

“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of any ABL
Obligations.

“ABL Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the ABL Credit Agreement or an Affiliate of any of the
foregoing on the Effective Date or at the time it enters into an ABL Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.

“ABL Hedging Affiliate” shall mean any ABL Hedge Bank that has entered into an
ABL Hedging Agreement with an ABL Credit Party, with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
together with its successors, assigns and transferees.

“ABL Hedging Agreement” means any “Hedging Agreement” as defined in the ABL
Credit Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any ABL Credit Agreement.

“ABL Obligations” shall mean any and all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Document,
including, without limitation, all “Secured Obligations” or similar term as
defined in any ABL Credit Agreement and whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such ABL Credit Party, would have accrued on any ABL Obligation,
whether or not a claim is allowed against such ABL Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under letters of credit, payments for early termination of ABL Hedging
Agreements (to the extent constituting Secured Obligations, as defined in the
ABL Credit Agreement), fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of any ABL Document.

 

-4-



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):

(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Term Priority Collateral;

(2) cash, Money and cash equivalents;

(3) all (x) Deposit Accounts (other than Term Loan Priority Accounts) and Money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments properly held therein, including intercompany indebtedness between or
among the Credit Parties or their Affiliates, to the extent owing in respect of
ABL Priority Collateral, (y) Securities Accounts (other than Term Loan Priority
Accounts), Security Entitlements and Securities credited to such a Securities
Account (other than Equity Interests) and (z) Commodity Accounts (other than
Term Loan Priority Accounts) and Commodity Contracts credited thereto, and, in
each case, all cash, Money, cash equivalents, checks and other property properly
held therein or credited thereto (other than Equity Interests); provided,
however, that to the extent that identifiable proceeds of Term Priority
Collateral are deposited in any such Deposit Accounts or Securities Accounts,
such identifiable proceeds shall be treated as Term Priority Collateral;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (including all rights under
contracts), Instruments (including Promissory Notes), Chattel Paper (including
Tangible Chattel Paper and Electronic Chattel Paper), Intellectual Property and
Commercial Tort Claims; provided that to the extent any of the foregoing also
relates to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (4) shall be included in the
ABL Priority Collateral;

(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral); and

 

-5-



--------------------------------------------------------------------------------

(8) all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses (1)
through (7) constituting ABL Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (7) and this clause (8) constituting ABL Priority Collateral
(“ABL Priority Proceeds”).

“ABL Recovery” shall have the meaning set forth in Section 5.3(a) hereof.

“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent(s)” means, individually, the ABL Agent, the Term Agent or any Junior
Agent and, collectively, means the ABL Agent, the Term Agent and any Junior
Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed (or are in fact closed).

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any ABL Agent, any Term Agent or any Junior Agent under any of the
ABL Collateral Documents, the Term Collateral Documents or the Junior Documents,
together with all rents, issues, profits, products and Proceeds thereof.

 

-6-



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8–102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

“Copyrights” shall mean, collectively, with respect to the Credit Parties, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by a Credit Party, in each case,
whether now owned or hereafter created or acquired by or assigned to a Credit
Party, together with any and all (i) rights and privileges arising under
applicable law with respect to a Credit Party’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Documents” shall mean the ABL Documents, the Term Documents and the
Junior Documents.

“Credit Parties” shall mean the ABL Credit Parties, the Term Credit Parties and
the Junior Credit Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Designated Junior Agent” means the Junior Agent under the first Series of
Junior Obligations designated as Junior Secured Indebtedness pursuant to
Section 7.6; provided, that at such time such Junior Obligations cease to be the
only Junior Secured Indebtedness under this Agreement, by delivery of written
notice to each Senior Agent and the Borrower hereunder, the Junior Majority
Agents may from time to time designate another Junior Agent as the “Designated
Junior Agent” for purposes hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a) hereof.

“Discharge of ABL Obligations” shall mean the time at which all the ABL
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim

 

-7-



--------------------------------------------------------------------------------

has been asserted by the Person entitled thereto, (ii) Secured Obligations (as
defined in the ABL Credit Agreement) under ABL Hedging Agreements and
(iii) obligations in respect of Cash Management Services to the extent such
obligations are Secured Obligations (as defined in the ABL Credit Agreement))
have been paid in full in cash, all Letters of Credit (as defined in the ABL
Credit Agreement) have expired or been terminated (other than Letters of Credit
for which other arrangements reasonably satisfactory to the ABL Agent and each
applicable Issuer (as defined in the ABL Credit Agreement) have been made) and
all Commitments (as defined in the ABL Credit Agreement) have been terminated.

“Discharge of Junior Obligations” shall mean, with respect to any Series of
Junior Obligations, the time at which all the Junior Obligations of such Series
(other than contingent indemnification and reimbursement obligations as to which
no claim has been asserted by the Person entitled thereto) have been paid in
full in cash and all commitments to extend credit under the Junior Documents for
such Series of Junior Obligations have been terminated.

“Discharge of Senior Obligations” shall mean the Discharge of ABL Obligations
and Discharge of Term Obligations.

“Discharge of Term Obligations” shall mean the time at which all the Term
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto and (ii) Secured Obligations (as defined in the Term Credit Agreement)
under Term Hedging Agreements) have been paid in full in cash and all
Commitments (as defined in the Term Credit Agreement) have been terminated.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Effective Date” shall have the meaning assigned to such term under the ABL
Credit Agreement or the Term Credit Agreement, as applicable.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

 

-8-



--------------------------------------------------------------------------------

“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in any ABL Credit Agreement, any Term Credit Agreement or the Junior
Agreement relating to any Series of Junior Obligations, as applicable.

“Excluded Subsidiary” means (a) with respect to ABL Guarantors, any “Excluded
Subsidiary” or similar term under and as defined in any ABL Credit Agreement and
(b) with respect to the Term Guarantors, any “Excluded Subsidiary” or similar
term under and as defined in any Term Credit Agreement.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license or other disposition of all or any portion of the
Collateral by private or public sale conducted by any Secured Party or any other
means at the direction of any Secured Party permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and

(g) the exercise by any Secured Party of any voting rights relating to any
Equity Interest included in the Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies or an Exercise of Secured Creditor
Remedies: (i) the filing of a proof of claim in any Insolvency Proceeding or the
seeking of adequate protection by any Senior Secured Party, (ii) the exercise of
rights by the ABL Agent upon the occurrence of a Cash Dominion Period (as
defined in any ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to a store closing sale, going out of business sale or other
disposition by any Credit Party of any of the ABL

 

-9-



--------------------------------------------------------------------------------

Priority Collateral, (iv) the reduction of advance rates or sub-limits by the
ABL Agent and the ABL Lenders, (v) the change in eligibility criteria for
components of the borrowing base under the ABL Credit Agreement by the ABL Agent
and the ABL Lenders or (vi) the imposition of Reserves (as defined in the ABL
Credit Agreement) by the ABL Agent.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.

“GAAP” shall have the meaning assigned to that term in the Term Credit
Agreement.

“Goodwill” shall mean, collectively, with respect to each Credit Party, the
goodwill connected with such Credit Party’s business including all goodwill
connected with (i) the use of and symbolized by any Trademark or Intellectual
Property License with respect to any Trademark in which such Credit Party has
any interest, (ii) all know-how, trade secrets, customer and supplier lists,
proprietary information, inventions, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any Person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Credit Party’s business.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organization for Economic Co-operation and
Development).

“Guarantor” shall mean any of the ABL Guarantors, the Term Guarantors or Junior
Guarantors.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Term Credit Agreement as in effect on the date hereof.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.

“Intellectual Property” shall mean, collectively, the Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Credit Party, all license and distribution agreements with, and covenants not to
sue, any other party with respect to any Patent, Trademark or Copyright or any
other patent, trademark or copyright, whether such Credit Party is a licensor or
licensee, distributor or distributee under any such

 

-10-



--------------------------------------------------------------------------------

license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intermediate Holdings” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Junior Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Junior Lenders under any Junior
Agreement and shall include any successor thereto as well as any Person
designated as an “Agent,” “Administrative Agent,” “Collateral Agent,” “Trustee”
or any similar agent or representative under any Junior Agreement, and, in the
case of each of the foregoing, shall include their respective successors and
permitted assigns and transferees.

“Junior Agreement” shall mean (a) any agreement, instrument and document under
which any Junior Secured Indebtedness is or may be incurred, including without
limitation any credit agreement, loan agreement, indenture or other financing
agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms of such agreement, instrument or document, as applicable and this
Agreement, and (b) if designated by the Borrower, shall include any one or more
other agreements, indentures or facilities extending the maturity of,
consolidating, increasing, restructuring, refunding, replacing or refinancing
all or any portion of the Junior Obligations, whether by the same or any other
agent, trustee, lender, group of lenders, creditor or group of creditors and
whether or not increasing the amount of any Indebtedness that may be incurred or
issued thereunder

“Junior Collateral Documents” shall mean all “Security Documents” or similar
term as defined in any Junior Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
by one or more Junior Credit Parties in connection with any Junior Agreement, in
each case as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Junior Credit Party” shall mean the Borrower, the Junior Guarantors and each
direct or indirect subsidiary or parent of the Borrower or any of its affiliates
that hereafter becomes a party to any Junior Document, and any other Person who
becomes a guarantor under any of the Junior Guaranties.

“Junior Documents” shall mean, with respect to any Series of Junior Secured
Indebtedness hereunder, any Junior Agreement, any Junior Guaranty, any Junior
Collateral Document, any other ancillary agreement as to which any Junior
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Junior Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Junior Agent or any other Junior Secured Party, in connection
with any of the foregoing or any Junior Agreement, in each case as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

 

-11-



--------------------------------------------------------------------------------

“Junior Effective Date” shall have the meaning set forth in Section 7.6.

“Junior Guarantor” shall mean any Person who becomes a guarantor under any
Junior Guaranty.

“Junior Guaranty” shall mean, with respect to any Series of Junior Obligations,
any guaranty made by a Junior Guarantor guaranteeing, inter alia, the payment
and performance of such Junior Obligations.

“Junior Lenders” shall mean one or more financial institutions, lenders and
investors party from time to time to any Junior Agreement, as well as any Person
designed as a “Lender” or similar term under any Junior Agreement, together with
their respective successors and permitted assigns and transferees.

“Junior Majority Agents” means the Junior Agent or Junior Agents representing a
majority of the then aggregate principal amount of Junior Obligations.

“Junior Obligations” shall mean any and all obligations of every nature of each
Junior Credit Party from time to time owed to the Junior Secured Parties or any
of them, under, in connection with, or evidenced or secured by any Junior
Document, including, without limitation, all “Obligations” or similar term as
defined in any Junior Agreement and whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Junior Credit Party, would have accrued on any Junior Obligation, whether
or not a claim is allowed against such Junior Credit Party for such interest in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Junior
Document, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“Junior Secured Indebtedness” shall mean any Junior Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on the
Collateral ranking junior to, or not expressly required to be pari passu with,
the Lien securing the Senior Obligations by

(a) prior to the Discharge of ABL Obligations, any negative covenant or other
provision restricting Liens contained in any ABL Credit Agreement or any other
ABL Document then in effect;

(b) prior to the Discharge of Term Obligations, any negative covenant or other
provision restricting Liens contained in any Term Credit Agreement or any other
Term Document then in effect; and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect; and

 

-12-



--------------------------------------------------------------------------------

(2) is designated as “Junior Secured Indebtedness” by the Borrower pursuant to a
Junior Secured Indebtedness Designation and in compliance with the procedures
described in Section 7.6.

As used in this definition of “Junior Secured Indebtedness,” the term “Lien”
shall have the meaning set forth (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in any ABL Credit Agreement
then in effect, (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Obligations, in any Term Credit Agreement then in effect, and
(c) for purposes of the preceding clause (1)(c), prior to the Discharge of
Junior Obligations, with respect to any Series of Junior Obligations, in the
Junior Agreement for such Series of Junior Obligations then in effect.

“Junior Secured Indebtedness Designation” shall mean a certificate of the
Borrower with respect to Junior Secured Indebtedness substantially in the form
of Exhibit B attached hereto.

“Junior Secured Indebtedness Joinder” shall mean a joinder agreement executed by
one or more Junior Agents in respect of the Junior Secured Indebtedness subject
to a Junior Secured Indebtedness Designation, on behalf of one or more Junior
Secured Parties in respect of such Junior Secured Indebtedness, substantially in
the form of Exhibit C attached hereto.

“Junior Secured Parties” shall mean any Junior Agent, any Junior Lender and any
other secured parties under any Junior Credit Agreement.

“Junior Shared Collateral” shall mean, at any time, Collateral in which the
holders of Senior Obligations under at least one Senior Agreement and the
holders of Junior Obligations under at least one Junior Agreement (or their
Agents) hold a security interest at such time (or, in the case of the Senior
Agreements, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Collateral under one or more Senior Agreements
does not constitute Collateral under one or more Junior Agreements, then such
portion of such Collateral shall constitute Junior Shared Collateral only with
respect to the Junior Agreement(s) for which it constitutes Collateral and shall
not constitute Junior Shared Collateral for any Junior Agreement which does not
have a security interest in such Collateral at such time.

“Junior Specified Indebtedness” shall mean any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with

(a) prior to the Discharge of ABL Obligations, any negative covenant or other
provision restricting Indebtedness contained in any ABL Credit Agreement or any
other ABL Document then in effect;

(b) prior to the Discharge of Term Obligations, any negative covenant or other
provision restricting Indebtedness contained in any Term Credit Agreement or any
other Term Document then in effect; and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect.

 

-13-



--------------------------------------------------------------------------------

As used in this definition of “Junior Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in any ABL
Credit Agreement then in effect, (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Obligations, in any Term Credit Agreement then in
effect, and (z) for purposes of the preceding clause (c), prior to the Discharge
of Junior Obligations, with respect to any Series of Junior Obligations, in the
Junior Agreement for such Series of Junior Obligations then in effect. In the
event that any Indebtedness as defined in any such Credit Document shall not be
Indebtedness as defined in any other such Credit Document, but is or may be
incurred in compliance with such other Credit Document, such Indebtedness shall
constitute Junior Specified Indebtedness for purposes of such other Credit
Document.

“Lenders” means, collectively, all of the ABL Lenders, the Term Lenders and the
Junior Lenders.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties,
the Term Secured Parties or any Junior Secured Parties in the Collateral, the
order of priority of such Lien as specified in Section 2.1 hereof.

“Other Liabilities” means ABL Cash Management Obligations and Secured
Obligations (as defined in the ABL Credit Agreement) in respect of any ABL
Hedging Agreement.

“Party” shall mean the ABL Agent, the Term Agent or any Junior Agent, and
“Parties” shall mean all of the Agents.

“Patents” shall mean, collectively, with respect to the Credit Parties, all
patents issued or assigned to, and all patent applications and registrations
made by, a Credit Party (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to a Credit Party’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

 

-14-



--------------------------------------------------------------------------------

“Permitted Junior Secured Refinancing Debt” shall mean any “Permitted Junior
Secured Refinancing Debt” as defined in the Term Credit Agreement, the ABL
Credit Agreement or any Junior Agreement, as applicable.

“Permitted Pari Passu Secured Refinancing Debt” shall mean any “Permitted Pari
Passu Secured Refinancing Debt” as defined in the Term Credit Agreement, the ABL
Credit Agreement or any Junior Agreement, as applicable.

“Permitted Refinancing” shall mean any “Permitted Refinancing” as defined in the
Term Credit Agreement, the ABL Credit Agreement or any Junior Agreement, as
applicable.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Date” shall have the meaning set forth in Section 3.8(a) hereof.

“Purchase Notice” shall have the meaning set forth in Section 3.8(a) hereof.

“Purchase Option Event” shall have the meaning set forth in Section 3.8(a)
hereof.

“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a)
hereof.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Replacement Agent” shall have the meaning set forth in Section 3.8(d) hereof.

 

-15-



--------------------------------------------------------------------------------

“Royal Bank” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Secured Parties” shall mean the ABL Secured Parties, the Term Secured Parties
and the Junior Secured Parties.

“Senior Agent(s)” means, individually, prior to the Discharge of ABL Obligations
with respect to any matters relating solely to the ABL Priority Collateral, the
ABL Agent and, with respect to all other matters (including Collateral other
than ABL Priority Collateral) and, after the Discharge of ABL Obligations, with
respect to the ABL Priority Collateral, the Term Agent, and, collectively, means
both the ABL Agent and the Term Agent.

“Senior Agreement” shall mean any ABL Credit Agreement and any Term Credit
Agreement, individually.

“Senior Collateral” shall mean all Property now owned or hereafter acquired by
the Borrower or any Guarantor in or upon which a Lien is granted or purported to
be granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.

“Senior Collateral Documents” shall mean the ABL Collateral Documents and the
Term Collateral Documents, collectively.

“Senior Debt Documents” shall mean the ABL Documents and the Term Documents,
collectively.

“Senior Lenders” shall mean the ABL Lenders and the Term Lenders, collectively.

“Senior Obligations” shall mean the ABL Obligations and the Term Obligations,
collectively.

“Senior Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties, collectively.

“Series” shall mean (a) with respect to the Junior Secured Parties, each of the
Junior Secured Parties that becomes subject to this Agreement after the date
hereof that are represented by a common Agent (in its capacity as such for such
Junior Secured Parties) and (b) with respect to any Junior Obligations, each of
the Junior Obligations incurred pursuant to any Junior Agreement, which,
pursuant to any Junior Secured Indebtedness Joinder, are to be represented
hereunder by a common Agent (in its capacity as such for such Junior
Obligations).

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the board of directors (or
similar governing body) thereof

 

-16-



--------------------------------------------------------------------------------

are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Collateral Trustee” or similar term under any Term Credit Agreement,
and, in the case of each of the foregoing, shall include their respective
successors and permitted assigns and transferees.

“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain cash proceeds which may be deposited in an ABL
Deposit and Securities Account constitute Term Priority Collateral, and
reasonably identifying the amount of such proceeds and specifying the origin
thereof.

“Term Collateral Documents” shall mean all “Security Documents” or similar term
as defined in any Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
by one or more Term Credit Parties in connection with any Term Credit Agreement,
in each case as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating, increasing
(including by means of any Incremental Equivalent Debt (as defined in the Term
Credit Agreement) or any Permitted Refinancing thereof), restructuring,
refunding, replacing or refinancing all or any portion of the Term Obligations,
whether by the same or any other agent, trustee, lender, group of lenders,
creditor or group of creditors and whether or not increasing the amount of any
Indebtedness that may be incurred or issued thereunder.

“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Documents” shall mean any Term Credit Agreement, any Term Guaranty, any
Term Collateral Document, any Term Hedging Agreements between any Term Credit
Party or any Subsidiary and any Term Hedging Affiliate, any other ancillary
agreement as to which any Term Secured Party is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Term Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Agent or any other Term
Secured Party, in connection with any of the foregoing or any Term Credit
Agreement, in each case as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

-17-



--------------------------------------------------------------------------------

“Term Guarantors” shall mean the collective reference to (i) Intermediate
Holdings and each Subsidiary of the Borrower, other than any Excluded Subsidiary
and (ii) any other Person who becomes a guarantor under any Term Guaranty. The
term “Term Guarantors” shall include all “Guarantors” under and as defined in
the Term Credit Agreement.

“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by a Term
Guarantor guaranteeing, inter alia, the payment and performance of any Term
Obligations.

“Term Hedge Agreement” means any “Hedge Agreement” as defined in the Term Credit
Agreement.

“Term Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the Term Credit Agreement or an Affiliate of any of the
foregoing on the Effective Date or at the time it enters into a Term Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.

“Term Hedging Affiliate” shall mean any Term Hedge Bank that has entered into a
Term Hedging Agreement with a Term Credit Party, with the obligations of such
Term Credit Party thereunder being secured by one or more Term Collateral
Documents, together with its successors, assigns and transferees (even if such
Term Hedge Bank subsequently ceases to be an agent or lender, as applicable,
under the Term Credit Agreement for any reason).

“Term Hedging Agreement” means any “Hedging Agreement” as defined in the Term
Credit Agreement.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any Term Credit Agreement.

“Term Loan Priority Accounts” means any Deposit Accounts or Securities Accounts,
in each case that are intended to contain Term Priority Collateral or
identifiable proceeds of the Term Priority Collateral (it being understood that
any property in such Deposit Accounts or Securities Accounts which is not Term
Priority Collateral or identifiable proceeds of Term Priority Collateral shall
not be Term Priority Collateral solely by virtue of being on deposit in any such
Deposit Account or Securities Account).

“Term Obligations” shall mean any and all obligations of every nature of each
Term Credit Party from time to time owed to the Term Secured Parties or any of
them, under, in connection with, or evidenced or secured by any Term Document,
including, without limitation, all “Secured Obligations” or similar term as
defined in any Term Credit Agreement and whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Term Credit Party, would have accrued on any Term Obligation,
whether or not a claim is allowed against such Term Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Term Hedging Agreements (to the extent constituting Secured Obligations, as
defined in the Term Credit Agreement), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Term
Document, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

-18-



--------------------------------------------------------------------------------

“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):

(1) all Equipment, Fixtures, Real Property, intercompany indebtedness between or
among the Credit Parties or their Affiliates, except to the extent constituting
ABL Priority Collateral, and Investment Property (other than any Investment
Property described in clauses 3(y) and 8 of the definition of ABL Priority
Collateral);

(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Intellectual Property, Commercial Tort Claims, Documents and General
Intangibles;

(3) Term Loan Priority Accounts; provided, however, that to the extent that
identifiable proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable proceeds shall be treated as ABL
Priority Collateral;

(4) all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds); and

(5) all collateral security and guarantees, products or Proceeds of or with
respect to any of the foregoing items referred to in the preceding clauses
(1) though (4) constituting Term Priority Collateral and all cash, Money, cash
equivalents, insurance proceeds, Instruments, Securities and Financial Assets
received as Proceeds of any of the foregoing items referred to in the preceding
clauses (1) through (4) and this clause (5) constituting Term Priority
Collateral, other than the ABL Priority Collateral (“Term Priority Proceeds”).

“Term Recovery” shall have the meaning set forth in Section 5.3(b) hereof.

“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Trademarks” shall mean, collectively, with respect to the Credit Parties, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to a
Credit Party and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to a Credit Party’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or

 

-19-



--------------------------------------------------------------------------------

payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that, if by reason
of mandatory provisions of law, perfection, or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.

“Use Period” means the period commencing on the date that the ABL Agent or an
agent acting on its behalf (or an ABL Credit Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
in a manner as provided in Section 3.6 hereof (having theretofore furnished the
Term Agent with an Enforcement Notice) and ending 180 days thereafter. If any
stay or other order that prohibits any of the ABL Agent, the other ABL Secured
Parties or any ABL Credit Party (with the consent of the ABL Agent) from
commencing and continuing to Exercise Any Secured Creditor Remedies or from
liquidating and selling the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order and the Use Period shall be so
extended.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Except as otherwise provided
herein, any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Subject to the order of application of proceeds set forth in sub-clauses (b)
and (c) of Section 4.1 hereof, notwithstanding (i) the date, time, method,
manner, or order of grant, attachment or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to the ABL Secured Parties in respect of all or any portion of the
Collateral, of any Liens granted to the Term Secured Parties in respect of all
or any portion of the Collateral or of any Liens granted to the Junior Secured
Parties in respect of all or any portion of the Collateral and regardless of how
any such Lien was acquired (whether by grant, statute, operation of law,
subrogation or otherwise), (ii) the order or time of filing or recordation of
any document or instrument for perfecting the Liens in favor of the ABL Agent,
the Term Agent or Junior Agent (or ABL Secured Parties, Term Secured Parties or
Junior Secured Parties) in any Collateral, (iii) any provision of the Uniform
Commercial Code, Debtor Relief Laws or any other applicable law, or of the ABL
Documents, the Term Documents or the Junior Documents, (iv) whether the ABL
Agent, the Term Agent or any Junior Agent, in each case, either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the date on which the ABL Obligations, the Term Obligations or
the Junior Obligations are advanced or made available to the Credit Parties,
(vi) the fact that any such Liens in favor of the ABL Agent or the ABL Lenders,
the Term Agent or the Term Lenders or any Junior Agent or any Junior Lenders
securing any of the ABL Obligations, Term Obligations or Junior Obligations,
respectively, are (x) subordinated to any Lien securing any obligation of any
Credit Party other than the Term Obligations (in the case of the ABL
Obligations), the ABL Obligations (in the case of the Term Obligations) or the
Senior Obligations (in the case of the Junior Obligations), respectively, or
(y) otherwise subordinated, unperfected, voided, avoided, invalidated or lapsed,
or (vii) any other circumstance of any kind or nature whatsoever, the ABL Agent,
on behalf of itself and the ABL Secured Parties, the Term Agent, on behalf of
itself and the Term Secured Parties, and each Junior Agent that becomes a party
to this Agreement, on behalf of itself and the Junior Secured Parties
represented thereby, hereby agree that:

(1) (A) any Lien (or purported Lien) in respect of all or any portion of the ABL
Priority Collateral now or hereafter held by or on behalf of the Term Agent or
any Term Secured Party that secures all or any portion of the Term Obligations
shall in all respects be junior and subordinate to all Liens granted to the ABL
Agent and the ABL Secured Parties in such ABL Priority Collateral to secure all
or any portion of the ABL Obligations and (B) any Lien (or purported Lien) in
respect of all or any portion of the ABL Priority Collateral now or hereafter
held by or on behalf of any Junior Agent or any Junior Secured Party that
secures all or any portion of any Series of Junior Obligations shall in all
respects be junior and subordinate to all Liens granted to any Senior Agent or
any Senior Secured Parties in the ABL Priority Collateral to secure all or any
portion of any Senior Obligations;

 

-21-



--------------------------------------------------------------------------------

(2) (A) any Lien (or purported Lien) in respect of all or any portion of the ABL
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to the Term Agent or any Term Secured Party in such ABL Priority
Collateral to secure all or any portion of the Term Obligations and (B) any Lien
(or purported Lien) in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Senior Agent or any
Senior Secured Parties that secures all or any portion of any Senior Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to any Junior Agent or any Junior Secured Party in the ABL Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;

(3) (A) any Lien (or purported Lien) in respect of all or any portion of the
Term Priority Collateral now or hereafter held by or on behalf of the ABL Agent
or any ABL Secured Party that secures all or any portion of the ABL Obligations
shall in all respects be junior and subordinate to all Liens (or purported
Liens) granted to the Term Agent and the Term Secured Parties in such Term
Priority Collateral to secure all or any portion of the Term Obligations and
(B) any Lien (or purported Liens) in respect of all or any portion of the Term
Priority Collateral now or hereafter held by or on behalf of any Junior Agent or
any Junior Secured Party that secures all or any portion of any Series of Junior
Obligations shall in all respects be junior and subordinate to all Liens (or
purported Liens) granted to any Senior Agent or any Senior Secured Parties in
the Term Priority Collateral to secure all or any portion of any Senior
Obligations;

(4) (A) any Lien (or purported Lien) in respect of all or any portion of the
Term Priority Collateral now or hereafter held by or on behalf of the Term Agent
or any Term Secured Party that secures all or any portion of the Term
Obligations shall in all respects be senior and prior to all Liens (or purported
Liens) granted to the ABL Agent or any ABL Secured Party in such Term Priority
Collateral to secure all or any portion of the ABL Obligations and (B) any Lien
(or purported Lien) in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of any Senior Agent or any
Senior Secured Parties that secures all or any portion of any Senior Obligations
shall in all respects be senior and prior to all Liens (or purported Liens)
granted to any Junior Agent or any Junior Secured Party in the Term Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;
and

(5) any Lien in respect of all or any portion of the Collateral as of the date
of this Agreement or hereafter held by or on behalf of any Junior Agent or any
Junior Secured Party that secures all or any portion of any Junior Obligations
of any Series shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral as of the date of this
Agreement or hereafter held by or on behalf of each other Junior Agent or any
Junior Secured Party represented by such other Junior Agent that secures all or
any portion of any Junior Obligations of any other Series (except as may be
separately otherwise

 

-22-



--------------------------------------------------------------------------------

agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby).

(b) Notwithstanding any failure by any ABL Secured Party or Term Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties, the priority and rights as between
the ABL Secured Parties, the Term Secured Parties and the Junior Secured Parties
with respect to the Collateral shall be as set forth herein. Notwithstanding any
failure by any Junior Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to such Junior Secured Party, the priority and rights as
between any Junior Agent and the Junior Secured Parties represented thereby, on
the one hand, and any other Junior Agent and the Junior Secured Parties
represented thereby, on the other hand, with respect to the Collateral shall be
as set forth herein (except as may be separately otherwise agreed in writing by,
and solely as between or among, any two or more Junior Agents, each on behalf of
itself and the Junior Secured Parties represented thereby).

(c) The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, (x) the ABL Agent, for the benefit of itself and
the ABL Secured Parties, has been, or may be, granted Liens upon all of the
Collateral in which the Term Agent has been granted Liens and the Term Agent
hereby consents thereto and (y) after the date hereof, a Junior Agent, for the
benefit of itself and the Junior Secured Parties represented thereby, may be
granted Liens upon all of the Collateral in which such Term Agent has been
granted Liens and, in each case, the Term Agent hereby consents thereto. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, acknowledges and
agrees that, (x) the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto
and (y) after the date hereof, a Junior Agent, for the benefit of itself and the
Junior Secured Parties represented thereby, may be granted Liens upon all of the
Collateral in which such ABL Agent has been granted Liens and, in each case, the
ABL Agent hereby consents thereto. Each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, acknowledges and agrees that the ABL Agent, for the benefit
of itself and the ABL Secured Parties, the Term Agent, for the benefit of itself
and the Term Secured Parties, and any other Junior Agent, for the benefit of
itself and the Junior Secured Parties represented thereby, have been, or may be,
granted Liens upon all of the Collateral in which such Junior Agent has been
granted Liens and, in each case, such Junior Agent hereby consents thereto. The
subordination of Liens by the Term Agent and the ABL Agent in favor of one
another, and by each Junior Agent in favor of the Senior Agents, as set forth
herein shall not be deemed to subordinate the Term Agent’s Liens, the ABL
Agent’s Liens or such Junior Agent’s Liens to the Liens of any other Person, nor
shall such subordination be affected by the subordination of such Liens to any
Lien of any other Person. The provision of pari passu and equal priority as
between Liens of any Junior Agent and Liens of any other Junior Agent, in each
case as set forth herein, shall not be deemed to subordinate the Liens of any
Junior Agent to the Liens of any Person other than the Senior Agents and the
other Senior Secured Parties as and to the extent set forth herein, or to
provide that the Liens of any Junior Agent will be pari passu or of equal
priority with the Liens of any other Person.

 

-23-



--------------------------------------------------------------------------------

Section 2.2 Waiver of Right to Contest Liens.

(a) The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the Term Agent, for itself
and on behalf of the Term Secured Parties, agrees that none of the Term Agent or
the Term Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. The Term Agent, for itself and on behalf of the Term Secured
Parties, hereby waives any and all rights it or the Term Secured Parties may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the ABL Agent, for itself
and on behalf of the ABL Secured Parties, agrees that none of the ABL Agent or
the ABL Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the Term Agent or any Term
Secured Party under the Term Documents with respect to the Term Priority
Collateral. The ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Term Agent or any Term Secured Party seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement.

(c) The ABL Agent, for and on behalf of itself and the ABL Secured Parties, and
the Term Agent, for and on behalf of itself and the Term Secured Parties, each
agrees that it shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Junior Agent or any Junior
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The foregoing shall not be construed to prohibit the ABL Agent or the
Term Agent from enforcing the provisions of this Agreement.

 

-24-



--------------------------------------------------------------------------------

(d) Each Junior Agent that becomes a party to this Agreement, for and on behalf
of itself and the Junior Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of any Senior Agent or any Senior Secured Party or of any other Junior
Agent and the Junior Secured Parties represented thereby, in each case, in
respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, each such Junior Agent, for and on
behalf of itself and the Junior Secured Parties represented thereby, agrees that
none of such Junior Agent or the applicable Junior Secured Parties represented
thereby will take (or seek to take) any action (or support the taking of any
action by any third-party) that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any Senior Agent or any Senior Secured Party
under the applicable Senior Debt Documents with respect to any Collateral
securing any Senior Obligations. Each Junior Agent, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby waives any and all
rights it or such Junior Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any Senior Agent or any Senior Secured Party seeks to enforce its Liens in any
Collateral securing any Senior Obligation.

(e) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Agent or the Term Secured
Parties is at all times subject to the provisions of this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Term Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral without the written consent of the Term Agent, and will not take,
receive or accept any Proceeds of the Term Priority Collateral, it

 

-25-



--------------------------------------------------------------------------------

being understood and agreed that the temporary deposit of Proceeds of Term
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the Term
Agent. From and after the date upon which the Discharge of Term Obligations
shall have occurred (or prior thereto upon obtaining the written consent of the
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement.

(c) Each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, agrees that from the
date such Junior Agent becomes a party to this Agreement until the date upon
which the Discharge of Senior Obligations shall have occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Credit Party,
(i) neither such Junior Agent nor any Junior Secured Party represented thereby
will (x) Exercise Any Secured Creditor Remedies with respect to any Junior
Shared Collateral, (y) contest, protest or object (or support any contest,
protest or objection) to any Exercise of Any Secured Creditor Remedies brought
with respect to the Junior Shared Collateral or any other Senior Collateral by
any Senior Agent or any Senior Secured Party in respect of the Senior
Obligations, including the exercise of any right by any Senior Agent or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect of
the Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which any
Senior Agent or any Senior Secured Party either is a party or may have rights as
a third party beneficiary, or any other exercise by any such party of any rights
and remedies relating to the Junior Shared Collateral under the ABL Documents or
the Term Documents, as applicable, or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object (or support any objection)
to the forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Junior Shared Collateral in respect of Senior Obligations and
(ii) the Senior Agents and the Senior Secured Parties shall have the sole and
exclusive right to Exercise Any Secured Creditor Remedies in accordance with the
provisions of this Agreement (including clause (a) and (b) above) (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the Junior Shared
Collateral without any consultation with, notice to, or the consent of any
Junior Agent or any Junior Secured Party. In exercising rights and remedies with
respect to the Senior Collateral, the Senior Agents and the Senior Secured
Parties may enforce the provisions of the ABL Documents and the Term Documents,
as applicable, and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion consistent
with the terms of this Agreement (including clauses (a) and (b) above). Such
exercise and enforcement shall include the rights of an agent appointed by the
Senior Secured Parties to sell or otherwise dispose of or deal with Junior
Shared Collateral, including upon foreclosure, to incur expenses in connection
with such sale or disposition and to exercise all the rights and remedies of a
secured lender, including under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Debtor Relief Laws of any
applicable jurisdiction.

 

-26-



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations, Term Obligations or the Junior
Obligations owed to it in any Insolvency Proceeding commenced by or against any
Credit Party, (ii) taking any action (not adverse to the priority status of the
Liens of the other Agent or other Secured Parties on the Collateral in which
such other Agent or other Secured Party has a priority Lien or the rights of the
other Agent or any of the other Secured Parties to Exercise Any Secured Creditor
Remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce) its Lien on any Collateral, (iii) filing any necessary or
responsive pleadings in opposition to any motion, adversary proceeding or other
pleading filed by any Person objecting to or otherwise seeking disallowance of
the claim or Lien of such Agent or Secured Party or (iv) voting on any plan of
reorganization or file any proof of claim in any Insolvency Proceeding of any
Credit Party, in each case (i) through (iv) above to the extent not inconsistent
with the express terms of this Agreement. In the event any Junior Secured Party
becomes a judgment lien creditor in respect of Junior Shared Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Junior Obligations, such judgment lien shall be subordinated to the Liens
securing Senior Obligations on the same basis as the other Liens securing the
Junior Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement. Nothing in this Agreement shall impair or otherwise
adversely affect any rights or remedies the Senior Agents or the Senior Secured
Parties may have with respect to the Senior Collateral.

(e) So long as the Discharge of Senior Obligations has not occurred, each Junior
Agent that becomes a party to this Agreement, for and on behalf of itself and
the Junior Secured Parties represented thereby, agrees that it will not, in the
context of its role as secured creditor, take or receive any Junior Shared
Collateral or any Proceeds of Junior Shared Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Junior
Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in Section 2.3(d), the
sole right of the Junior Agents and the Junior Secured Parties with respect to
the Junior Shared Collateral is to hold a Lien on the Junior Shared Collateral
in respect of Junior Obligations pursuant to the applicable Junior Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Senior Obligations has
occurred.

(f) Subject to Section 2.3(d), (i) each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that neither such Junior Agent nor any such Junior
Secured Party will take any action that would hinder or delay any exercise of
remedies undertaken by any Senior Agent or any Senior Secured Party with respect
to the Junior Shared Collateral under any Senior Debt Document, including any
sale, lease, exchange, transfer or other disposition of the Junior Shared
Collateral, whether by foreclosure or otherwise, and (ii) each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, hereby waives any and all rights it or any
such Junior Secured Party may have as a junior lien creditor or otherwise to
object to or contest or protest (or support any objection to or contest or
protest of) the manner in which the Senior Agents or the Senior Secured Parties
seek to enforce or collect the Senior Obligations or the Liens granted on any of
the Senior Collateral, regardless of whether any action or failure to act by or
on behalf of any Senior Agent or any other Senior Secured Party is adverse to
the interests of the Junior Secured Parties.

 

-27-



--------------------------------------------------------------------------------

(g) Each Junior Agent that becomes a party to this Agreement hereby acknowledges
and agrees that no covenant, agreement or restriction contained in any Junior
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Agents or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(h) Subject to Section 2.3(d), each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence (or support the commencement of),
or join with any Person (other than the Senior Secured Parties and the Senior
Agents) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Junior Shared Collateral under any of the Junior Documents or otherwise in
respect of the Junior Obligations.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Term Secured Party, each ABL Secured Party and each Junior Secured Party shall
have any and all rights and remedies it may have as a creditor under applicable
law, including the right to the Exercise of Secured Creditor Remedies (except as
may be separately otherwise agreed in writing by, and solely as between or
among, any two or more Junior Agents, each on behalf of itself and the Junior
Secured Parties represented thereby); provided, however, that the Exercise of
Secured Creditor Remedies with respect to the Collateral shall be subject to the
Lien Priority and to the provisions of this Agreement. The ABL Agent may enforce
the provisions of the ABL Documents, the Term Agent may enforce the provisions
of the Term Documents, each Junior Agent may (subject to Section 2.4(b)) enforce
the provisions of the applicable Junior Documents and each may Exercise Any
Secured Creditor Remedies, all in such order and in such manner as each may
determine in the exercise of its sole discretion, consistent with the terms of
this Agreement (including, without limitation, Section 2.4(b)) and mandatory
provisions of applicable law (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby);
provided, however, that each of the ABL Agent and the Term Agent agrees to
provide to the other (x) an Enforcement Notice prior to the commencement of an
Exercise of Secured Creditor Remedies and (y) copies of any notices that it is
required under applicable law to deliver to any Credit Party; provided further,
however, that the ABL Agent’s failure to provide the Enforcement Notice (other
than in connection with Section 3.6 hereof) or any such copies to the Term Agent
shall not impair any of the ABL Agent’s rights hereunder or under any of the ABL
Documents and the Term Agent’s failure to provide the Enforcement Notice or any
such copies to the ABL Agent shall not impair any of the Term Agent’s rights
hereunder or under any of the Term Documents. Each of the Term Agent, each Term
Secured Party, the ABL Agent and each ABL Secured Party agrees (i) that it will
not institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim (or support any of the foregoing), in
the case of the Term Agent and each

 

-28-



--------------------------------------------------------------------------------

Term Secured Party, against either the ABL Agent or any other ABL Secured Party,
and in the case of the ABL Agent and each other ABL Secured Party, against
either the Term Agent or any other Term Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Parties shall be liable for any such action taken or omitted to be
taken, and (ii) it will not be a petitioning creditor or otherwise assist or
support in the filing of an involuntary Insolvency Proceeding. Each Junior Agent
and each Junior Secured Party agrees (i) that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim (or support any of the foregoing) against any Senior Agent
or any Senior Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such Senior Agents
or Senior Secured Parties shall be liable for any such action taken or omitted
to be taken, and (ii) it will not be a petitioning creditor or otherwise assist
or support in the filing of an involuntary Insolvency Proceeding.

(b) Until the Discharge of Senior Obligations, as between the Senior Agents, on
the one hand, and the Junior Agents, on the other hand, the Senior Agents shall
have the sole and exclusive right to exercise any right or remedy with respect
to the Junior Shared Collateral and shall have the sole and exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto consistent with the
terms of the Agreement. Following the Discharge of Senior Obligations, the
Designated Junior Agent, who may be instructed by the Junior Majority Agents,
shall have the exclusive right to exercise any right or remedy with respect to
the Collateral, and the Designated Junior Agent, who may be instructed by the
Junior Majority Agents, shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Junior Secured Parties with respect to the
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Junior Agents, or for the taking of any other action authorized
by the Junior Collateral Documents; provided, however, that nothing in this
Section 2.4(b) shall impair the right of any Junior Agent or other agent or
trustee acting on behalf of the Junior Secured Parties to take such actions with
respect to the Collateral after the Discharge of Senior Obligations as may be
otherwise required or authorized pursuant to any intercreditor agreement
governing the Junior Secured Parties or the Junior Obligations.

(c) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the ABL Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c) hereof), so
long as such sale, transfer or other disposition is then permitted by the ABL
Documents or consented to by the requisite ABL Lenders, irrespective of whether
an Event of Default has occurred, each of the Term Agent, on behalf of itself
and the Term

 

-29-



--------------------------------------------------------------------------------

Secured Parties, and each Junior Agent that becomes a party to this Agreement,
for and on behalf of itself and the Junior Secured Parties represented thereby,
agrees that so long as the Term Agent, for the benefit of the Term Secured
Parties, or such Junior Agent, for the benefit of the Junior Secured Parties, as
applicable, shall retain a Lien on the proceeds of such sale, transfer or other
disposition (to the extent that such proceeds are not applied to the ABL
Obligations as provided in Section 4.1(b) hereof), in each case, such sale,
transfer or other disposition will be free and clear of the Liens on such ABL
Priority Collateral (but not the proceeds thereof) securing the Term Obligations
and the Junior Obligations, respectively, and the Term Agent’s and the Term
Secured Parties’, and such Junior Agent’s and the applicable Junior Secured
Parties’, Liens with respect to the ABL Priority Collateral (but not the
proceeds thereof) so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the ABL Secured Parties’ Liens on such ABL Priority
Collateral. In furtherance of, and subject to, the foregoing, the Term Agent and
each Junior Agent agrees that it will promptly execute any and all Lien releases
or other documents reasonably requested by the ABL Agent in connection
therewith. The Term Agent and each Junior Agent hereby appoints the ABL Agent
and any officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Term Agent or such Junior Agent
and in the name of the Term Agent or such Junior Agent or in the ABL Agent’s own
name, from time to time, in the ABL Agent’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c) hereof), or (B) any sale, transfer
or other disposition of all or any portion of the Term Priority Collateral
(other than in connection with a refinancing as described in Section 5.2(c)
hereof), so long as such sale, transfer or other disposition is then permitted
by the Term Documents or consented to by the requisite Term Lenders,
irrespective of whether an Event of Default has occurred, each of the ABL Agent
agrees, on behalf of itself and the ABL Secured Parties, and each Junior Agent
that becomes a party to this Agreement, for and on behalf of itself and the
Junior Secured Parties represented thereby, agrees that, so long as the ABL
Agent, for the benefit of the ABL Secured Parties, or such Junior Agent, for the
benefit of the Junior Secured Parties, as applicable, shall retain a Lien on the
proceeds of such sale, transfer or other disposition (to the extent that such
proceeds are not applied to the Term Obligations as provided in
Section 4.1(c) hereof), in each case, such sale, transfer or disposition will be
free and clear of the Liens on such Term Priority Collateral

 

-30-



--------------------------------------------------------------------------------

(but not the proceeds thereof) securing the ABL Obligations and the Junior
Obligations, respectively, and the ABL Agent’s and the ABL Secured Parties’, and
such Junior Agent’s and the applicable Junior Secured Parties’, Liens with
respect to the Term Priority Collateral (but not the proceeds thereof) so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
Term Secured Parties’ Liens on such Term Priority Collateral. In furtherance of,
and subject to, the foregoing, the ABL Agent and each Junior Agent agrees that
it will promptly execute any and all Lien releases or other documents reasonably
requested by the Term Agent in connection therewith. The ABL Agent and each
Junior Agent hereby appoints the Term Agent and any officer or duly authorized
person of the Term Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the ABL Agent or such Junior Agent and in the name of the ABL Agent or
such Junior Agent or in the Term Agent’s own name, from time to time, in the
Term Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

(iii) In the event of (A) any private or public sale of all or any portion of
the Senior Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the applicable Senior Agent, or (B) any sale,
transfer or other disposition of all or any portion of the Senior Collateral, so
long as such sale, transfer or other disposition is then permitted by the Senior
Debt Documents or consented to by the requisite Senior Lenders, irrespective of
whether an Event of Default has occurred, each Junior Agent that becomes a party
to this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that such sale, transfer or disposition will be free
and clear of the Liens on such Senior Collateral securing the Junior Obligations
and such Junior Agent’s and the applicable Junior Secured Parties’ Liens with
respect to the Senior Collateral so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the Senior Secured Parties’
Liens on such Senior Collateral. In furtherance of, and subject to, the
foregoing, each Junior Agent agrees that it will promptly execute any and all
Lien releases or other documents reasonably requested by the applicable Senior
Agent in connection therewith. Each Junior Agent hereby appoints each Senior
Agent and any officer or duly authorized person of such Senior Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Agent and in
the name of such Junior Agent or in such Senior Agent’s own name, from time to
time, in each Senior Agent’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this

 

-31-



--------------------------------------------------------------------------------

paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

(iv) Unless and until the Discharge of Senior Obligations has occurred, each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby consents to the
application, whether prior to or after a Default or an Event of Default under
any Senior Debt Document, of proceeds of Junior Shared Collateral to the
repayment of Senior Obligations pursuant to the Senior Debt Documents; provided
that nothing in this Section 2.4(c)(iv) shall be construed to prevent or impair
the rights of the Junior Agents or the Junior Secured Parties to receive
proceeds in connection with the applicable Junior Obligations not otherwise in
contravention of this Agreement.

(v) Notwithstanding anything to the contrary in any Junior Collateral Document,
in the event the terms of a Senior Collateral Document and a Junior Collateral
Document each require any Credit Party (i) to make payment in respect of any
item of Junior Shared Collateral, (ii) to deliver or afford control over any
item of Junior Shared Collateral to, or deposit any item of Junior Shared
Collateral with, (iii) to register ownership of any item of Junior Shared
Collateral in the name of or make an assignment of ownership of any Junior
Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Junior Shared Collateral,
with instructions or orders from, or to treat, in respect of any item of Junior
Shared Collateral, as the entitlement holder, (v) hold any item of Junior Shared
Collateral in trust for (to the extent such item of Junior Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Junior Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Junior Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Junior Shared Collateral is located or waivers or subordination of
rights with respect to any item of Junior Shared Collateral in favor of, in any
case, both any Senior Agent or any Senior Credit Party, on the one hand, and any
Junior Agent or any Junior Secured Party, on the other hand, such Credit Party
may, until the Discharge of Senior Obligations has occurred, comply with such
requirement under the Junior Collateral Document as it relates to such Junior
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the applicable Senior Agent or Senior Secured Party.

Section 2.5 No New Liens.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Term Secured Party or Junior Secured
Party shall

 

-32-



--------------------------------------------------------------------------------

acquire or hold any consensual Lien on any assets of any Credit Party securing
any Term Obligation or Junior Obligation, respectively, which assets are not
also subject to the Lien of the ABL Agent under the ABL Documents. If any Term
Secured Party or Junior Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Obligation or any Junior Obligation, respectively, which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents, then the Term
Agent (or the relevant Term Secured Party) or such Junior Agent (or the relevant
Junior Secured Party) shall, without the need for any further consent of any
other Term Secured Party or any other Junior Secured Party, as applicable, the
Borrower or any Term Guarantor or any Junior Guarantor, as applicable, and
notwithstanding anything to the contrary in any other Term Document or any other
Junior Document, as applicable, be deemed to also hold and have held such Lien
as agent or bailee for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien upon
becoming aware thereof.

(b) Until the date upon which the Discharge of Term Obligations shall have
occurred, the parties hereto agree that no ABL Secured Party or Junior Secured
Party shall acquire or hold any consensual Lien on any assets of any Credit
Party securing any ABL Obligation or Junior Obligation, respectively, which
assets are not also subject to the Lien of the Term Agent under the Term
Documents. If any ABL Secured Party or any Junior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation or any Junior Obligation, respectively,
which assets are not also subject to the Lien of the Term Agent under the Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) or such Junior
Agent (or the relevant Junior Secured Party) shall, without the need for any
further consent of any other ABL Secured Party or any other Junior Secured
Party, as applicable, the Borrower or any ABL Guarantor or Junior Guarantor, as
applicable, and notwithstanding anything to the contrary in any other ABL
Document or any other Junior Document, as applicable, be deemed to also hold and
have held such Lien as agent or bailee for the benefit of the Term Agent as
security for the Term Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the Term Agent in writing of the existence of
such Lien upon becoming aware thereof.

(c) Until the date upon which the Discharge of Junior Obligations of any other
Junior Secured Party shall have occurred, the parties hereto agree that no
Junior Secured Party shall acquire or hold any consensual Lien on any assets of
any Credit Party securing such other Junior Secured Party’s Junior Obligations
which assets are not also subject to the Lien of each other Junior Agent under
the applicable Junior Documents (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby). If any
Junior Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any other Junior Obligation
which assets are not also subject to the Lien of each Junior Agent under the
applicable Junior Documents (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby), then
such Junior Agent (or the relevant Junior Secured Party) shall, without the need
for any further consent of any other Junior Secured Party, the Borrower or any
Junior Guarantor, and notwithstanding anything to the contrary in any other
Junior Document, be deemed to also hold and have held

 

-33-



--------------------------------------------------------------------------------

such Lien as agent or bailee for the benefit of each Junior Agent as security
for the applicable Junior Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify each applicable Junior Agent in writing
of the existence of such Lien upon becoming aware thereof.

(d) Until the date upon which the Discharge of Senior Obligations shall have
occurred, the parties hereto agree that no Junior Secured Party shall acquire or
hold any Lien on any assets of any Credit Party securing any Senior Obligation
which assets are not also subject to the Lien of each Senior Agent under the
applicable Senior Debt Documents. If any Junior Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Junior Obligation which assets are not also subject to the Lien of
each Senior Agent under the applicable Senior Debt Documents, then such Junior
Agent (or the relevant Junior Secured Party) shall, without the need for any
further consent of any other Junior Secured Party, the Borrower or any Junior
Guarantor, and notwithstanding anything to the contrary in any other Junior
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of each Senior Agent as security for the applicable Senior
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each applicable Senior Agent in writing of the existence of such
Lien upon becoming aware thereof and take any action reasonably requested by a
Senior Agent to ensure that such Senior Agent holds a senior Lien on such
Assets.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Term Agent, on behalf of itself
and the Term Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(c) Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Senior Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Term Agent, the ABL Agent and any
Junior Agent may make such demands or file such claims in respect of the Term
Obligations, the ABL Obligations or the Junior Obligations, as applicable, as
are necessary to prevent the waiver or bar of such claims under applicable
statutes of limitations or other statutes, court orders, or rules of procedure
at any time. Nothing in this Agreement shall prohibit the receipt by the Term
Agent or any Term Secured Party of the required payments of interest, principal
and other amounts owed in respect of the Term Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Term Agent
or any Term Secured Party of rights or remedies as a secured creditor (including
set-off) with respect to ABL Priority Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them. Nothing in this Agreement
shall prohibit the receipt by the ABL Agent or any ABL Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the ABL Obligations so long as such receipt is not the direct or indirect result
of the exercise by the ABL Agent or any ABL Secured Party of rights or remedies
as a secured creditor (including set-off) with respect to Term Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall prohibit the receipt by any Junior
Agent or any Junior Secured Party of the required payments of interest,
principal and other amounts owed in respect of the Junior Obligations so long as
such receipt is not (x) prohibited by the terms of any Senior Debt Documents or
(y) the direct or indirect result of the exercise by such Junior Agent or any
Junior Secured Party of rights or remedies as a secured creditor (including
set-off) with respect to any Senior Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them.

Section 3.2 Agent for Perfection.

(a) The ABL Agent, for and on behalf of itself and each ABL Secured Party, and
the Term Agent, for and on behalf of itself and each Term Secured Party, as
applicable, each agree to hold all Collateral in their respective possession,
custody, or control (including as defined in Sections 9-104, 9-105, 9-106, 9-107
and 8-106 of the UCC) (or in the possession, custody, or control of agents or
bailees for either) as gratuitous bailee for the other solely for the purpose of
perfecting or maintaining the perfection of the security interest granted to
each in such Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agent, the ABL Secured Parties, the Term Agent, or
the Term Secured Parties, as applicable, shall have any obligation whatsoever to
the others to assure that the Collateral is genuine or owned by the Borrower,
any Guarantor, or any other Person or to preserve rights or benefits of any
Person. The duties or responsibilities of the ABL Agent and the Term Agent under
this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral as gratuitous bailee and/or agent for the
other Party for purposes of perfecting the Lien held by the Term Agent or the
ABL Agent, as applicable. The ABL Agent is not and shall not be deemed to be a
fiduciary of any kind for the Term Secured Parties or any other Person. Without
limiting the generality of the foregoing, the ABL Secured Parties shall not be
obligated to see to the application of any Proceeds of the Term Priority
Collateral deposited into any Deposit Account

 

-35-



--------------------------------------------------------------------------------

or be answerable in any way for the misapplication thereof. The Term Agent is
not and shall not be deemed to be a fiduciary of any kind for the ABL Secured
Parties, or any other Person. Without limiting the generality of the foregoing,
the Term Secured Parties shall not be obligated to see to the application of any
Proceeds of the ABL Priority Collateral deposited into any Deposit Account or be
answerable in any way for the misapplication thereof. In addition, the Term
Agent, on behalf of the Term Secured Parties, hereby agrees and acknowledges
that other than with respect to ABL Priority Collateral that may be perfected
through the filing of a UCC financing statement, the ABL Agent’s Liens may be
perfected on certain items of ABL Priority Collateral with respect to which the
Term Agent’s Liens would not be perfected but for the provisions of this
Section 3.2, and the Term Agent, on behalf of the Term Secured Parties, hereby
further agrees that the foregoing described in this sentence shall not be deemed
a breach of this Agreement.

(b) Each Senior Agent acknowledges and agrees that if it shall at any time hold
a Lien securing any Senior Obligations on any Junior Shared Collateral that can
be perfected by the possession or control of such Junior Shared Collateral or of
any account in which such Junior Shared Collateral is held, and if such Junior
Shared Collateral or any such account is in fact in the possession or under the
control of such Senior Agent, or of agents or bailees of such Person, or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Junior Shared
Collateral, the applicable Senior Agent shall also hold such Control Collateral,
or take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as sub-agent or gratuitous bailee for each
relevant Junior Agent, in each case solely for the purpose of perfecting the
Liens granted under the relevant Junior Collateral Documents and subject to the
terms and conditions of this Section 3.2(b). In the event that any Senior Agent
(or its agents or bailees) has Lien filings against Intellectual Property that
is part of the Junior Shared Collateral that are necessary for the perfection of
Liens in such Junior Shared Collateral, such Senior Agent agrees prior to the
Discharge of Senior Obligations to hold such Liens as sub-agent and gratuitous
bailee for each relevant Junior Agent and any assignee thereof, solely for the
purpose of perfecting the security interest granted in such Liens pursuant to
the relevant Junior Collateral Documents, subject to the terms and conditions of
this Section 3.2(b). Except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, the Senior Agents and the Senior
Secured Parties shall be entitled to deal with the Control Collateral in
accordance with the terms of the applicable Senior Debt Documents as if the
Liens under the Junior Collateral Documents did not exist. The rights of the
Junior Agents and the Junior Secured Parties with respect to the Control
Collateral shall at all times be subject to the terms of this Agreement. The
Senior Agents and the Senior Secured Parties shall have no obligation whatsoever
to any Junior Agent or any Junior Secured Party to assure that any of the
Control Collateral is genuine or owned by the Borrower, any Guarantor or any
other Person or to preserve rights or benefits of any Person, except as
expressly set forth in this Section 3.2(b). The duties or responsibilities of
the Senior Agents under this Section 3.2(b) are and shall be limited solely to
holding or maintaining control of the Junior Shared Collateral referred to in
this Section 3.2(b) as gratuitous bailee and/or agent for each relevant Junior
Agent for purposes of perfecting the Lien held by such Junior Agent. The Senior
Agents shall not have, by reason of the Junior Collateral Documents or this
Agreement, or any other document, a fiduciary relationship in respect of any
Junior Agent or any Junior Secured Party, and each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, hereby waives and releases the

 

-36-



--------------------------------------------------------------------------------

Senior Agents from all claims and liabilities arising pursuant to the Senior
Agents’ roles under this Section 3.2(b) as sub-agents and gratuitous bailees
with respect to the Junior Shared Collateral.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon request from the Term Agent and
as promptly as practicable thereafter, either make available to the Term Agent
such books and records for inspection and duplication or provide to the Term
Agent copies thereof. In the event that the Term Agent shall, in the exercise of
its rights under the Term Collateral Documents or otherwise, receive possession
or control of any books and records of any ABL Credit Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Term Agent shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the Term Credit Agreement or
the ABL Credit Agreement, as applicable. The ABL Agent shall have the sole and
exclusive right, as against the Term Agent, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Agent shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral. If any insurance
claim includes both ABL Priority Collateral and Term Priority Collateral, the
insurer will not settle such claim separately with respect to ABL Priority
Collateral and Term Priority Collateral, and if the Parties are unable after
negotiating in good faith to agree on the settlement for such claim, either
Party may apply to a court of competent jurisdiction to make a determination as
to the settlement of such claim, and the court’s determination shall be binding
upon the Parties. All proceeds of such insurance shall be remitted to the ABL
Agent or the Term Agent, as the case may be, and each of the Term Agent and ABL
Agent shall cooperate (if necessary) in a reasonable manner in effecting the
payment of insurance proceeds in accordance with Section 4.1 hereof. Unless and
until the Discharge of Senior Obligations has occurred, the Senior Agents and
the Senior Secured Parties shall have the sole and exclusive right, as against
any Junior Agent, subject to the rights of the Credit Parties under the Senior
Debt Documents, (a) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Credit Party, (b) to
adjust settlement for any insurance policy covering the Junior Shared Collateral
in the event of any loss thereunder and (c) to approve any award granted in any
condemnation or similar proceeding affecting the Junior Shared Collateral. If
any Junior Agent or any Junior Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Senior Agent in accordance
with the terms of Section 4.1.

 

-37-



--------------------------------------------------------------------------------

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6 hereof, if any ABL Secured Party, Term Secured Party or
Junior Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any ABL Secured Party, Term Secured
Party or Junior Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party, Term Secured
Party or Junior Secured Party.

Section 3.6 Inspection and Access Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Secured
Creditor Remedies by the ABL Agent) and whether or not the Term Agent or any
other Term Secured Party has commenced and is continuing to Exercise Any Secured
Creditor Remedies, the ABL Agent or any other Person (including any ABL Credit
Party) acting with the consent, or on behalf, of the ABL Agent, shall have the
right (a) during the Use Period during normal business hours on any Business
Day, to access ABL Priority Collateral that (i) is stored or located in or on,
(ii) has become an accession with respect to (within the meaning of
Section 9-335 of the Uniform Commercial Code), or (iii) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code) Term
Priority Collateral (collectively, the “ABL Affected Collateral”), and
(b) during the Use Period, shall have the irrevocable right to use the Term
Priority Collateral (including, without limitation, Equipment, Fixtures,
Intellectual Property, General Intangibles and Real Property) on a rent-free,
royalty-free basis, each of the foregoing solely for the limited purposes of
assembling, inspecting, copying or downloading information stored on, taking
actions to perfect its Lien on, completing a production run of Inventory
involving, taking possession of, moving, preparing and advertising for sale,
selling (by public auction, private sale or a “store closing”, “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any ABL Credit Party’s business), storing or
otherwise dealing with the ABL Priority Collateral, in each case without notice
to, the involvement of or interference by any Term Secured Party or any Junior
Secured Party or liability to any Term Secured Party or any Junior Secured
Party; provided, however, that the expiration of the Use Period shall be without
prejudice to the sale or other disposition of the ABL Priority Collateral in
accordance with this Agreement and applicable law. In the event that any ABL
Secured Party has commenced and is continuing the Exercise of Secured Creditor
Remedies with respect to any ABL Affected Collateral or any other sale or
liquidation of the ABL Affected Collateral has been commenced by an ABL Credit
Party (with the consent of the ABL Agent), the Term Agent may not sell, assign
or otherwise transfer the related Term Priority Collateral prior to the
expiration of the Use Period, unless the purchaser, assignee or transferee
thereof agrees in writing to be bound by the provisions of this Section 3.6.

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent

 

-38-



--------------------------------------------------------------------------------

shall be obligated to repair at their expense any physical damage (but not any
diminution in value) to such Term Priority Collateral resulting from such
occupancy, use or control, and to leave such Term Priority Collateral in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted. Notwithstanding the
foregoing, in no event shall the ABL Secured Parties or the ABL Agent have any
liability to the Term Secured Parties and/or to the Term Agent (or to any Junior
Secured Party and/or any Junior Agent) pursuant to this Section 3.6 as a result
of any condition (including any environmental condition, claim or liability) on
or with respect to the Term Priority Collateral existing prior to the date of
the exercise by the ABL Secured Parties (or the ABL Agent, as the case may be)
of their rights under this Section 3.6 and the ABL Secured Parties shall have no
duty or liability to maintain the Term Priority Collateral in a condition or
manner better than that in which it was maintained prior to the use thereof by
the ABL Secured Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Secured Parties in the manner and for
the time periods specified under this Section 3.6. Without limiting the rights
granted in this Section 3.6, the ABL Secured Parties and the ABL Agent shall
cooperate with the Term Secured Parties and/or the Term Agent in connection with
any efforts made by the Term Secured Parties and/or the Term Agent to sell the
Term Priority Collateral.

(c) The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Term Agent, any Junior Agent, the Term Secured Parties or any
Junior Secured Parties (or any person claiming by, through or under the Term
Secured Parties, including any purchaser of the Term Priority Collateral) or to
the ABL Credit Parties, for or in respect of the use by the ABL Agent and the
ABL Secured Parties of the Term Priority Collateral.

(d) The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) reimburse the Term Secured Parties for any
injury or damage to Persons or property (ordinary wear-and-tear excepted) caused
by the acts or omissions of Persons under their control (except for those
arising from the gross negligence or willful misconduct of any Term Secured
Party); provided, however, that the ABL Secured Parties will not be liable for
any diminution in the value of the Term Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom.

(e) The Term Agent, any Junior Agent, the other Term Secured Parties and the
other Junior Secured Parties shall use commercially reasonable efforts to not
hinder or obstruct the ABL Agent and the other ABL Secured Parties from
exercising the rights described in Section 3.6(a) hereof.

(f) Subject to the terms hereof, the Term Agent may advertise and conduct public
auctions or private sales of the Term Priority Collateral without notice (except
as required by applicable law) to any ABL Secured Party or any Junior Secured
Party, the involvement of or interference by any ABL Secured Party or any Junior
Secured Party or liability to any ABL Secured Party or any Junior Secured Party
as long as, in the case of an actual sale, the respective purchaser assumes and
agrees to the obligations of the Term Agent and the Term Secured Parties under
this Section 3.6.

 

-39-



--------------------------------------------------------------------------------

(g) In furtherance of the foregoing in this Section 3.6, the Term Agent, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense any and all Intellectual Property now owned or hereafter
acquired by the Credit Parties (except to the extent such grant is prohibited by
any rule of law, statute or regulation), included as part of the Term Priority
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent’s reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL Priority Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement) comprising
ABL Priority Collateral, in each case solely in connection with any Exercise of
Secured Creditor Remedies; provided that (i) any such license shall terminate
upon the sale of the applicable ABL Priority Collateral and shall not extend or
transfer to the purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s
use of such Intellectual Property shall be reasonable and lawful, and (iii) any
such license is granted on an “AS IS” basis, without any representation or
warranty whatsoever. The Term Agent (i) acknowledges and consents to the grant
to the ABL Agent by the Credit Parties of the license referred to in Section 4.1
of each Security Agreement (as defined in the ABL Credit Agreement) and
(ii) agrees that its Liens in the Term Priority Collateral shall be subject in
all respects to such license. Furthermore, the Term Agent agrees that, in
connection with any Exercise of Secured Creditor Remedies conducted by the Term
Agent in respect of Term Priority Collateral, (x) any notice required to be
given by the Term Agent in connection with such Exercise of Secured Creditor
Remedies shall contain an acknowledgement of the existence of such license and
(y) the Term Agent shall provide written notice to any purchaser, assignee or
transferee pursuant to an Exercise of Secured Creditor Remedies that the
applicable assets are subject to such license.

Section 3.7 Tracing of and Priorities in Proceeds. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Senior Agents and the Senior Lenders) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired.

Section 3.8 Purchase Right

(a) If (i) the ABL Agent or “Required Lenders” (as defined in the ABL Credit
Agreement) shall sell, lease, license or dispose of all or substantially all of
the ABL Priority Collateral by private or public sale, (ii) an Insolvency
Proceeding with respect to the Borrower or

 

-40-



--------------------------------------------------------------------------------

Intermediate Holdings shall have occurred or shall have been commenced, or
(iii) the ABL Obligations under the ABL Credit Agreement shall have been
accelerated (including as a result of any automatic acceleration) or shall
remain unpaid following the Maturity Date or similar term (as defined in any ABL
Credit Agreement), (each such event described in clauses (i) through
(iii) herein above, a “Purchase Option Event”), the Term Secured Parties shall
have the opportunity to purchase (at par and without premium) all (but not less
than all) of the ABL Obligations pursuant to this Section 3.8; provided, that
such option shall expire if the applicable Term Secured Parties fail to deliver
a written notice (a “Purchase Notice”) to the ABL Agent with a copy to the
Borrower within ten (10) business days following the first date the Term Agent
obtains actual knowledge of the occurrence of the earliest Purchase Option
Event, which Purchase Notice shall (A) be signed by the applicable Term Secured
Parties committing to such purchase (the “Purchasing Creditors”) and indicate
the percentage of the ABL Obligations to be purchased by each Purchasing
Creditor (which aggregate commitments must add up to 100% of the ABL
Obligations) and (B) state that (1) it is a Purchase Notice delivered pursuant
to Section 3.8 of this Agreement and (2) the offer contained therein is
irrevocable. Upon receipt of such Purchase Notice by the ABL Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is ten (10) business days after the Purchase Notice was
received by the ABL Agent to purchase all (but not less than all) of the ABL
Obligations pursuant to this Section 3.8 (the date of such purchase, the
“Purchase Date”).

(b) On the Purchase Date, the ABL Agent and the other ABL Secured Parties shall,
subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement, in each case then in effect, if any,
sell to the Purchasing Creditors all (but not less than all) of the ABL
Obligations. On such Purchase Date, the Purchasing Creditors shall (i) pay to
the ABL Agent, for the benefit of the ABL Secured Parties, as directed by the
ABL Agent, in immediately available funds the full amount (at par and without
premium) of all ABL Obligations then outstanding together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the ABL Agent
and determined in accordance with the applicable ABL Documents, (ii) furnish
such amount of cash collateral in immediately available funds as the ABL Agent
determines is reasonably necessary to secure ABL Secured Parties in connection
with any (x) contingent Other Liabilities or (y) issued and outstanding letters
of credit issued under the ABL Credit Agreement but not in any event in an
amount greater than 105% of the aggregate undrawn amount of all such outstanding
letters of credit (and in the case of clauses (x) and (y) herein above, any
excess of such cash collateral for such Other Liabilities or letters of credit
remaining at such time when there are no longer any such Other Liabilities or
letters of credit outstanding and there are no unreimbursed amounts then owing
in respect of such Other Liabilities or drawings under such letters of credit
shall be promptly paid over to the Term Agent) and (iii) agree to reimburse the
ABL Secured Parties for any loss, cost, damage or expense resulting from the
granting of provisional credit for any checks, wire or ACH transfers that are
reversed or not final or other payments provisionally credited to the ABL
Obligations under the ABL Credit Agreement and as to which the ABL Agent and ABL
Secured Parties have not yet received final payment as of the Purchase Date.
Such purchase price shall be remitted by wire transfer in immediately available
funds to such bank account of the ABL Agent (for the benefit of the ABL Secured
Parties) as the ABL Agent shall have specified in writing to the Term Agent.
Interest and fees shall be calculated to but excluding the Purchase Date if the
amounts so paid by the applicable Term Lenders to the bank account designated by
the ABL Agent are received in such bank account prior to 1:00 p.m., New York
time, and interest shall be

 

-41-



--------------------------------------------------------------------------------

calculated to and including such Purchase Date if the amounts so paid by the
applicable Term Lenders to the bank account designated by the ABL Agent are
received in such bank account after 1:00 p.m., New York time.

(c) Any purchase pursuant to the purchase option set forth in this Section 3.8
shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only as to the matters
set forth in the assignment agreement to be entered into as provided herein in
connection with such purchase, which shall include (i) the principal amount of
the ABL Obligations being sold by it, (ii) that such Person has not created any
Lien on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized and delivered.

(d) Upon notice to the Credit Parties by the Term Agent that the purchase of ABL
Obligations pursuant to this Section 3.8 has been consummated by delivery of the
purchase price to the ABL Agent, the Credit Parties shall treat the applicable
Term Lenders as holders of the ABL Obligations and the Term Agent shall be
deemed appointed to act in such capacity as the “agent” or “administrative
agent” (or analogous capacity) (the “Replacement Agent”) under the ABL
Documents, for all purposes hereunder and under each ABL Document (it being
agreed that the ABL Agent shall have no obligation to act as such replacement
“agent” or “administrative agent” (or analogous capacity)). In connection with
any purchase of ABL Obligations pursuant to this Section 3.8, each ABL Lender
and ABL Agent agrees to enter into and deliver to the applicable Term Lenders on
the Purchase Date, as a condition to closing, an assignment agreement
customarily used by the ABL Agent in connection with the ABL Credit Agreement
and the ABL Agent and each other ABL Lender shall deliver all possessory
collateral (if any), together with any necessary endorsements and other
documents (including any applicable stock powers or bond powers), then in its
possession or in the possession of its agent or bailee, or turn over control as
to any pledged collateral, deposit accounts or securities accounts of which it
or its agent or bailee then has control, as the case may be, to the Replacement
Agent, and deliver the loan register and participant register, if applicable and
all other records pertaining to the ABL Obligations to the Replacement Agent and
otherwise take such actions as may be reasonably appropriate to effect an
orderly transition to the Replacement Agent. Upon the consummation of the
purchase of the ABL Obligations pursuant to this Section 3.8, the ABL Agent (and
all other agents under the ABL Credit Agreement) shall be deemed to have
resigned as an “agent” or “administrative agent” for the ABL Secured Parties
under the ABL Documents; provided that the ABL Agent (and all other agents under
the ABL Credit Agreement) shall be entitled to all of the rights and benefits of
a former “agent” or “administrative agent” under the ABL Credit Agreement.

(e) Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Documents which
by their express terms would survive any repayment of the ABL Obligations
pursuant to this Section 3.8.

 

-42-



--------------------------------------------------------------------------------

Section 3.9 Payments Over.

(a) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Term Agent for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Term Agent is hereby authorized to make any such endorsements as agent for the
ABL Agent or any such other ABL Secured Parties. This authorization is coupled
with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agent for the benefit of the
ABL Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
ABL Agent is hereby authorized to make any such endorsements as agent for the
Term Agent or any such Term Secured Parties. This authorization is coupled with
an interest and is irrevocable until such time as this Agreement is terminated
in accordance with its terms.

(c) So long as the Discharge of Senior Obligations has not occurred, any
Collateral, Junior Shared Collateral or any other property of any Credit Party
or Proceeds thereof received by any Junior or any Junior Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the Junior Shared Collateral in contravention of this Agreement or otherwise
shall be segregated and held in trust and forthwith paid over to the applicable
Senior Agent for the benefit of the applicable Senior Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Senior Agent is hereby
authorized to make any such endorsements as agent for each of the Junior Agents
or any such Junior Secured Parties. This authorization is coupled with an
interest and is irrevocable until such time as this Agreement is terminated in
accordance with its terms.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Secured Parties, and each Junior Agent that becomes a party
to this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, expressly acknowledges and agrees that (i) the ABL Credit
Agreement includes a revolving

 

-43-



--------------------------------------------------------------------------------

commitment, that in the ordinary course of business the ABL Agent and the ABL
Lenders will apply payments and make advances thereunder, and that no
application of any ABL Priority Collateral or the release of any Lien by the ABL
Agent upon any portion of the Collateral in connection with a permitted
disposition by the ABL Credit Parties under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Term Secured Parties or the Junior Secured Parties and without affecting
the provisions hereof; and (iii) all ABL Priority Collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agent (or any ABL Secured Party) or the Term
Agent (or any Term Secured Party) commences any Exercise of Secured Creditor
Remedies, all amounts received by the ABL Agent or any ABL Lender shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof. Notwithstanding anything to the contrary contained in this
Agreement, any Term Document or any ABL Document, each Credit Party and the Term
Agent, for itself and on behalf of the Term Secured Parties, agrees that
(i) only Term Priority Collateral or proceeds of the Term Priority Collateral
shall be deposited in the Term Loan Priority Accounts and (ii) prior to the
receipt of a Term Cash Proceeds Notice, the ABL Secured Parties are hereby
permitted to treat all cash, cash equivalents, Money, collections and payments
deposited in any ABL Deposit and Securities Account or otherwise received by any
ABL Secured Parties as ABL Priority Collateral, and no such amounts credited to
any such ABL Deposit and Securities Account or received by any ABL Secured
Parties or applied to the ABL Obligations shall be subject to disgorgement or
deemed to be held in trust for the benefit of the Term Secured Parties (and all
claims of the Term Agent or any other Term Secured Party to such amounts are
hereby waived).

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent, the Term
Agent and each Junior Agent that becomes a party to this Agreement hereby agree
that all ABL Priority Collateral, ABL Priority Proceeds and all other Proceeds
thereof, received by either of them in connection with any Exercise of Secured
Creditor Remedies with respect to the ABL Priority Collateral shall be applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment or cash collateralization of the ABL Obligations in
accordance with the ABL Documents until the Discharge of ABL Obligations shall
have occurred,

third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

 

-44-



--------------------------------------------------------------------------------

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.

(c) Application of Proceeds of Term Priority Collateral. The ABL Agent, the Term
Agent and each Junior Agent that becomes a party to this Agreement hereby agree
that all Term Priority Collateral, Term Priority Proceeds and all other Proceeds
thereof, received by either of them in connection with any Exercise of Secured
Creditor Remedies with respect to the Term Priority Collateral shall be applied,

first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.

(d) Application of Proceeds of Junior Shared Collateral. After an event of
default under any Senior Debt Document has occurred and until such event of
default is cured or waived, so long as the Discharge of Senior Obligations has
not occurred, the Junior Shared Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Junior
Shared Collateral upon the exercise of remedies shall be applied by the
applicable Senior Agent to the Senior Obligations as set forth in this
Section 4.1 until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Agent shall deliver
promptly to the Designated Junior Agent any Junior Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Junior Agent to the Junior Obligations in
accordance with this Section 4.1.

 

-45-



--------------------------------------------------------------------------------

(e) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent, any Term Secured Party, any Junior Agent or any
Junior Secured Party represented thereby, and the Term Agent shall have no
obligation or liability to the ABL Agent, any ABL Secured Party, any Junior
Agent or any Junior Secured Party represented thereby, regarding the adequacy of
any Proceeds or for any action or omission, except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement. Notwithstanding anything to the contrary herein
contained, none of the Parties hereto waives any claim that it may have against
a Secured Party on the grounds that any sale, transfer or other disposition by
the Secured Party was not commercially reasonable in every respect as required
by the Uniform Commercial Code.

(f) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request to enable the Term Agent to
have control over any Control Collateral still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of Term Obligations, the Term Agent shall deliver to the ABL Agent
or shall execute such documents as the ABL Agent may reasonably request to
enable the ABL Agent to have control over any Control Collateral still in the
Term Agent’s possession, custody or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of Senior Obligations, the applicable
Senior Agent shall deliver to the Designated Junior Agent or shall execute such
documents as the Designated Junior Agent may reasonably request to enable the
Designated Junior Agent to have control over any Control Collateral still in
such Senior Agent’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agent, the Term Agent and each
Junior Agent that becomes a party to this Agreement is hereby authorized to
demand specific performance of this Agreement, whether or not the Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, the Term Agent,
for and on behalf of itself and the Term Secured Parties, and each Junior Agent
that becomes a party to this Agreement, for and on behalf of itself and the
Junior Secured Parties represented thereby, hereby irrevocably waives any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.

 

-46-



--------------------------------------------------------------------------------

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by the Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Secured Parties,
and each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, hereby waives notice
of acceptance, or proof of reliance by the ABL Agent or any ABL Secured Party of
this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the ABL Obligations. All
Term Obligations at any time made or incurred by the Borrower or any Guarantor
shall be deemed to have been made or incurred in reliance upon this Agreement,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby waives notice of acceptance,
or proof of reliance, by the Term Agent or any Term Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the Term Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Term Credit Agreement, any other Term Document, any
Junior Agreement or any other Junior Document or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Secured Party shall have any liability whatsoever to the
Term Agent, any Term Secured Party, any Junior Agent or any Junior Secured Party
as a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The ABL
Agent and the ABL Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under any ABL Credit Agreement and any of
the other ABL Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the Term Agent, any of the Term Secured Parties, any Junior
Agent or any of the Junior Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement. The Term Agent, on behalf of
itself and the Term Secured Parties, and each Junior Agent that becomes a party
to this Agreement, on behalf of itself and the Junior Secured Parties
represented thereby, agrees that neither the ABL Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

-47-



--------------------------------------------------------------------------------

(c) None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any Term Credit Agreement or any of the other
Term Documents, whether the Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement, any other ABL Document, any
Junior Agreement or any other Junior Document or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the Term Agent or any Term Secured Party
otherwise should exercise any of its contractual rights or remedies under the
Term Documents (subject to the express terms and conditions hereof), neither the
Term Agent nor any Term Secured Party shall have any liability whatsoever to the
ABL Agent, any ABL Secured Party, any Junior Agent or any Junior Secured Party
as a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The Term
Agent and the Term Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under the Term Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the ABL
Agent, any ABL Secured Party, any Junior Agent or any Junior Secured Party has
in the Collateral, except as otherwise expressly set forth in this Agreement.
The ABL Agent, on behalf of itself and the ABL Secured Parties, and each Junior
Agent that becomes a party to this Agreement, on behalf of itself and the Junior
Secured Parties represented thereby, agrees that none of the Term Agent or the
Term Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

Section 5.2 Modifications to Credit Documents.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the Term Agent, the Term Secured Parties, any
Junior Agent or any Junior Secured Parties hereunder, the ABL Agent and the ABL
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the Term Agent, any Term Secured Party, any
Junior Agent or any Junior Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to the Term Agent, any Term Secured Party, any
Junior Agent or any Junior Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Documents in any manner whatsoever (other than in a manner which would
contravene the provisions of this Agreement), including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

 

-48-



--------------------------------------------------------------------------------

(ii) subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the ABL Agent, the ABL Secured Parties, any Junior
Agent or any Junior Secured Parties hereunder, the Term Agent and the Term
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the Term
Documents in any manner whatsoever (other than in a manner which would
contravene the provisions of this Agreement), including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;

 

-49-



--------------------------------------------------------------------------------

(ii) subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the Term Obligations, and in connection therewith to
enter into any additional Term Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Term Obligations; and

(vii) otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.

(c) The ABL Obligations and the Term Obligations may be refunded, replaced or
refinanced (including (without limitation), in the case of the Term Obligations,
by means of any Refinancing Equivalent Debt (as defined in the Term Credit
Agreement) (or any Permitted Refinancing thereof)), in whole or in part, from
time to time, in each case, without notice to, or the consent (except to the
extent a consent is required to permit such refunding, replacement refinancing
transaction under any ABL Document or any Term Document) of the ABL Agent, the
ABL Secured Parties, the Term Agent or the Term Secured Parties represented
thereby, as the case may be, all without affecting the Lien Priorities provided
for herein or the other provisions hereof, provided, however, if the
indebtedness refunding, replacing or refinancing any such ABL Obligations or
Term Obligations is to constitute ABL Obligations or Term Obligations subject to
this Agreement, the holders of such refunding, replacement or refinancing
Indebtedness (or an authorized agent or trustee on their behalf) shall bind
themselves in writing to the terms of this Agreement pursuant to a joinder
agreement substantially in the form of Exhibit D attached hereto or otherwise in
form and substance reasonably satisfactory to the ABL Agent or the Term Agent,
as the case may be, and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refunding, replacement or refinancing).

(d) No Junior Collateral Document may be amended, restated, amended and
restated, supplemented or otherwise modified or entered into to the extent such
amendment, restatement, amendment and restatement, supplement or modification,
or the terms of any new Junior Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement or any Senior Debt
Document. Each Junior Agent agrees to deliver to the Senior Agents copies of
(i) any amendments, supplements or other modifications to the Junior Collateral
Documents and (ii) any new Junior Collateral Documents promptly after
effectiveness thereof (but subject to any required prior approval under the
Senior Debt Documents). Each Junior

 

-50-



--------------------------------------------------------------------------------

Agent, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that each Junior Collateral Document under its Junior Agreement
shall include the following language (or language to similar effect reasonably
approved by the Senior Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Agent] pursuant to this [Agreement] are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to (A) Royal
Bank of Canada, as collateral agent, pursuant to or in connection with the
Credit Agreement, dated as of November 14, 2013, among Norcraft Companies, L.P.
(“Borrower”), Norcraft Intermediate Holdings, L.P. (“Intermediate Holdings”),
the Subsidiary Guarantors (as defined therein), the lenders from time to time
party thereto, Royal Bank of Canada, as administrative agent and collateral
agent and the other parties thereto, as amended, restated, amended and restated,
refinanced, replaced, extended, supplemented or otherwise modified from time to
time and (B) Royal Bank of Canada, as collateral agent, pursuant to or in
connection with the Credit Agreement, dated as of November 14, 2013, among
Borrower, Intermediate Holdings, the Subsidiary Guarantors (as defined therein),
the lenders from time to time party thereto, Royal Bank of Canada, as swingline
lender, issuing bank, administrative agent and collateral agent and the other
parties thereto, as amended, restated, amended and restated, refinanced,
replaced, extended, supplemented or otherwise modified from time to time and
(ii) the exercise of any right or remedy by the [Junior Agent] hereunder is
subject to the limitations and provisions of the Intercreditor Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time pursuant to the terms thereof, the “Intercreditor Agreement”)
entered into as of December 13, 2013 by and among ROYAL BANK OF CANADA, in its
capacities as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacities, the “ABL Agent”) for the
ABL Secured Parties (as defined therein), ROYAL BANK OF CANADA, in its
capacities as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacities, the “Term Agent”) for the
Term Secured Parties (as defined therein), and each Junior Agent (as defined
therein) that from time to time becomes a party thereto pursuant to Section 7.6
thereof. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.”

(e) In the event that each applicable Senior Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior Agents,
the Senior Secured Parties, the Borrower or any other Credit Party thereunder
(including the release of any Liens on Senior Collateral) in a manner that is
applicable to all Senior Collateral Documents, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Collateral

 

-51-



--------------------------------------------------------------------------------

Document without the consent of any Junior Agent or any Junior Secured Party and
without any action by any Junior Agent, the Borrower or any other Credit Party;
provided, however, that written notice of such amendment, waiver or consent
shall have been given to each Junior Agent within 10 Business Days after the
effectiveness of such amendment, waiver or consent; provided, further, that the
failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Senior
Collateral Document or this Agreement as set forth in this Section 5.2(e).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, any Junior Agent, the ABL Secured Parties, the Term Secured Parties and
any Junior Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against the Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of the Borrower or any
Guarantor in respect of the ABL Obligations, the Term Obligations or the Junior
Obligations. No priority or right of the ABL Agent or any ABL Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of the Borrower or any Guarantor or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the ABL Documents,
regardless of any knowledge thereof which the ABL Agent or any ABL Secured Party
may have.

(b) If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery. If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, any Junior Agent, the ABL Secured Parties, the Term Secured Parties and
any Junior Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against the Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of the Borrower or any
Guarantor in respect of the ABL Obligations, the Term Obligations or the Junior
Obligations. No priority or right of the

 

-52-



--------------------------------------------------------------------------------

Term Agent or any Term Secured Party shall at any time be prejudiced or impaired
in any way by any act or failure to act on the part of the Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the Term Documents, regardless of any knowledge thereof
which the Term Agent or any Term Secured Party may have.

(c) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, hereby agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over to the applicable Senior Agent for
application in accordance with the priorities set forth in this Agreement.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws) would be Collateral) (it being
agreed that the ABL Agent and the ABL Secured Parties shall not propose any DIP
Financing secured by the Term Priority Collateral in competition with the Term
Agent and the Term Secured Parties without the consent of the Term Agent), then
the Term Agent, on behalf of itself and the Term Secured Parties, agrees that it
will raise no objection and will not support any objection to such DIP Financing
or use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing or use of cash
collateral that is ABL Priority Collateral except as permitted by
Section 6.3(c)(i)), so long as (i) the Term Agent retains its Lien on the
Collateral to secure the Term Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under any Debtor Relief Laws)
and, as to the Term Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien on the Term Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the Term Agent on the Term Priority
Collateral, (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral
and (iii) the foregoing provisions of this Section 6.1(a) shall not prevent the
Term Agent and the Term Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws.

 

-53-



--------------------------------------------------------------------------------

(b) If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or the Term Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any DIP Financing, with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws) would be
Collateral) (it being agreed that the Term Agent and the Term Secured Parties
shall not propose any DIP Financing secured by the ABL Priority Collateral in
competition with the ABL Agent and the ABL Secured Parties without the consent
of the ABL Agent), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as
(i) the ABL Agent retains its Lien on the Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on ABL Priority Collateral securing such DIP Financing furnished by the Term
Agent or Term Secured Parties is junior and subordinate to the Lien of the ABL
Agent on the ABL Priority Collateral, (ii) all Liens on Term Priority Collateral
securing any such DIP Financing furnished by the Term Agent or Term Secured
Parties shall be senior to or on a parity with the Liens of the Term Agent and
the Term Secured Parties securing the Term Obligations on Term Priority
Collateral and (iii) the foregoing provisions of this Section 6.1(b) hereof
shall not prevent the ABL Agent and the ABL Secured Parties from objecting to
any provision in any DIP Financing relating to any provision or content of a
plan of reorganization or other plan of similar effect under any Debtor Relief
Laws.

(c) If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Senior Obligations, and any
Senior Agent or any Senior Secured Parties shall seek to provide the Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the Senior
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Senior Collateral), then each Junior Agent that becomes a party to this
Agreement, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that it will raise no (a) objection to and will not otherwise
contest (or support, directly or indirectly, any contest to or in respect of)
such sale, use or lease of such cash or other collateral or such DIP Financing
and, except to the extent permitted by Section 2.3(d) and Section 6.3(d), will
not request (or seek to request) or accept any adequate protection or any other
relief in connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Junior Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Junior Obligations are so
subordinated to Liens securing Senior Obligations under this Agreement, (y) to
any “carve-out” for professional and United

 

-54-



--------------------------------------------------------------------------------

States Trustee fees agreed to by the applicable Senior Agent(s) and (z) any
adequate protection Liens granted to any Senior Agent, (b) objection to (and
will not otherwise contest or support any contest) any motion for relief from
the automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Agent or any other Senior
Secured Party, (c) objection to (and will not otherwise support, directly or
indirectly, any objection to or contest or support any contest of) any lawful
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral or under
Section 363(k) of the Bankruptcy Code or otherwise under any plan of
reorganization or similar dispositive restructuring plan or (d) objection to
(and will not otherwise support, directly or indirectly, any objection to or
contest or support any contest of) any other request for judicial relief made in
any court by any Senior Secured Party relating to the lawful enforcement of any
Lien on Senior Collateral. Each Junior Agent that becomes a party to this
Agreement, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that notice received two Business Days prior to the entry of an
order approving such usage of cash or other collateral or approving such
financing shall be adequate notice.

(d) All Liens granted to the ABL Agent, the Term Agent or any Junior Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent. Until the Discharge
of Senior Obligations has occurred, each Junior Agent that becomes a party to
this Agreement, for itself and on behalf of each Junior Secured Party
represented thereby, agrees not to seek (or support any other Person in seeking)
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of any Junior Shared Collateral without the express
written consent of each Senior Agent. In addition, neither the Term Agent nor
the ABL Agent shall seek any relief from the automatic stay with respect to any
Collateral without providing three (3) days’ prior written notice to the other,
unless such period is agreed by both the ABL Agent and the Term Agent to be
modified or unless the ABL Agent or Term Agent, as applicable, makes a good
faith determination that either (A) the ABL Priority Collateral or the Term
Priority Collateral, as applicable, will decline speedily in value or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agent’s or the Term Agent’s ability to realize upon its Collateral.

 

-55-



--------------------------------------------------------------------------------

Section 6.3 No Contest; Adequate Protection.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the ABL Priority Collateral, except
as set forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the ABL Agent in its sole and absolute discretion.
The Term Agent, on behalf of itself and the Term Secured Parties, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1(b) above), (ii) any proposed provision of DIP
Financing by the ABL Agent and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agent) (unless in
contravention of Section 6.1(a) above) or (iii) any objection by the ABL Agent
or any ABL Secured Party to any motion, relief, action, or proceeding based on a
claim by the ABL Agent or any ABL Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(b) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall seek or accept
any form of adequate protection under any or all of §361, §362, §363 or §364 of
the Bankruptcy Code with respect to the Term Priority Collateral, except as set
forth in Section 6.1 hereof and this Section 6.3 or as may otherwise be
consented to in writing by the Term Agent in its sole and absolute discretion.
The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Term Agent or any
Term Secured Party for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(a) above), (ii) any proposed provision
of DIP Financing by the Term Agent and the Term Secured Parties (or any other
Person proposing to provide DIP Financing with the consent of the Term Agent)
(unless in contravention of Section 6.1(b) above) or (iii) any objection by the
Term Agent or any Term Secured Party to any motion, relief, action or proceeding
based on a claim by the Term Agent or any Term Secured Party that its interests
in the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same

 

-56-



--------------------------------------------------------------------------------

additional collateral, which Lien will be subordinated to the Liens securing the
ABL Obligations on the same basis as the other Liens of the Term Agent on ABL
Priority Collateral; and

(ii) in the event the Term Agent, on behalf of itself or any of the Term Secured
Parties, are granted adequate protection in respect of Term Priority Collateral
in the form of additional collateral (even if such collateral is not of a type
which would otherwise have constituted Term Priority Collateral), then the Term
Agent, on behalf of itself and any of the Term Secured Parties, agrees that the
ABL Agent on behalf of itself or any of the ABL Secured Parties, may seek or
request (and the Term Secured Parties will not oppose such request) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional collateral, which Lien will be subordinated to the
Liens securing the Term Obligations on the same basis as the other Liens of the
ABL Agent on Term Priority Collateral.

(iii) Except as otherwise expressly set forth in Section 6.1 hereof or in
connection with the exercise of remedies with respect to the ABL Priority
Collateral, nothing herein shall limit the rights of the Term Agent or the Term
Secured Parties from seeking adequate protection with respect to their rights in
the Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
Except as otherwise expressly set forth in Section 6.1 hereof or in connection
with the exercise of remedies with respect to the Term Priority Collateral,
nothing herein shall limit the rights of the ABL Agent or the ABL Secured
Parties from seeking adequate protection with respect to their rights in the ABL
Priority Collateral in any Insolvency Proceeding (including adequate protection
in the form of a cash payment, periodic cash payments or otherwise).

(d) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Agent or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Agent or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior Agent’s
or Senior Secured Party’s claiming a lack of adequate protection or (c) the
payment of interest, fees, expenses or other amounts of any Senior Agent or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise or any similar provision of any other Debtor Relief Law or (B) assert
or support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Debtor Relief Law. Notwithstanding anything contained in this
Section 6.3 or in Section 6.1, in any Insolvency Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Debtor Relief Law, then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or

 

-57-



--------------------------------------------------------------------------------

superpriority claim is subordinated to the Liens securing and claims relating to
all Senior Obligations and such DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens securing and claims relating to
the Junior Obligations are so subordinated to the Liens securing Senior
Obligations under this Agreement, (ii) in the event any Junior Agent, for itself
and on behalf of each Junior Secured Party represented thereby, seeks or
requests adequate protection and such adequate protection is granted in the form
of additional or replacement collateral (even if such collateral is Junior
Shared Collateral), then such Junior Agent, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that each Senior Agent shall
also be granted a senior Lien on such additional or replacement collateral as
security for the Senior Obligations and that any Lien on such additional or
replacement collateral securing the applicable Junior Obligations shall be
subordinated to the Liens on such collateral securing the Senior Obligations and
any such DIP Financing (and all obligations relating thereto) and any other
Liens granted to the Senior Secured Parties as adequate protection on the same
basis as the other Liens securing such Junior Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement and (iii) in the
event any Junior Agent, for itself and on behalf of each Junior Secured Party
represented thereby, seeks or requests adequate protection and such adequate
protection is granted in the form of a superpriority claim, then such Junior
Agent, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that each Senior Agent shall also be granted adequate protection
in the form of a superpriority claim, which superpriority claim shall be senior
to the superpriority claim of the Junior Secured Parties.

Section 6.4 Asset Sales. The Term Agent agrees, on behalf of itself and the Term
Secured Parties, that it will not oppose any sale consented to by the ABL Agent
of any ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding
or under a court order in respect of measures granted with similar effect under
any foreign Debtor Relief Laws) so long as the Term Agent, for the benefit of
the Term Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds are not applied to the ABL Obligations in accordance
with Section 4.1(b) hereof). The ABL Agent agrees, on behalf of itself and the
ABL Secured Parties, that it will not oppose any sale consented to by the Term
Agent of any Term Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as (i) any such
sale is made in accordance with Section 3.6 hereof and (ii) the ABL Agent, for
the benefit of the ABL Secured Parties, shall retain a Lien on the proceeds of
such sale (to the extent such proceeds are not applied to the Term Obligations
in accordance with Section 4.1(c) hereof). Each Junior Agent that becomes a
party to this Agreement agrees, for itself and on behalf of each Junior Secured
Party represented thereby, that it will not oppose (or support any Person in
opposing) any sale or other disposition consented to by any Senior Agent of any
Senior Collateral pursuant to Section 363 of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding or under a court
order in respect of measures granted with similar effect under any foreign
Debtor Relief Laws), so long as the proceeds of such sale are applied in
accordance with this Agreement. If such sale of Collateral includes both ABL
Priority Collateral and Term Priority Collateral and the Parties are unable
after negotiating in good faith to agree on the allocation of the purchase price
between the ABL Priority Collateral and Term Priority Collateral, either Party
may apply to the court in such Insolvency Proceeding to make a determination of
such allocation, and the court’s determination shall be binding upon the
Parties.

 

-58-



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Secured Party, each ABL Secured Party and each Junior Secured Party acknowledges
and agrees that (i) the grants of Liens pursuant to the ABL Collateral
Documents, the Term Collateral Documents and the Junior Collateral Documents
constitute separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral, the Term Obligations are
fundamentally different from the ABL Obligations and the Junior Obligations, the
ABL Obligations are fundamentally different from the Term Obligations and the
Junior Obligations, and the Junior Obligations are fundamentally different from
the Senior Obligations and, in each case, must be separately classified in any
plan of reorganization (or other plan of similar effect under any Debtor Relief
Laws) proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, (x) if
it is held that the claims of the ABL Secured Parties and the Term Secured
Parties in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the ABL Secured
Parties and the Term Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Credit Parties, with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral, as applicable, is sufficient (for this
purpose ignoring all claims held by the other Secured Parties), the ABL Secured
Parties or the Term Secured Parties, respectively, shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees and expenses that is available from each pool of Priority
Collateral for each of the ABL Secured Parties and the Term Secured Parties,
respectively, before any distribution is made in respect of the claims held by
the other Secured Parties from such Collateral, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries, and (y) if it is held that the claims of
any of the Senior Secured Parties and any Junior Secured Parties in respect of
the Junior Shared Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each Junior Agent
that becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of Senior
Obligation claims and Junior Obligation claims against the Credit Parties in
respect of the Junior Shared Collateral, with the effect being that, to the
extent that the aggregate value of the Junior Shared Collateral is sufficient
(for this purpose ignoring all claims held by any Junior Secured Parties), the
applicable Senior Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from each pool of Priority Collateral for each of the Senior Secured
Parties and any other Senior Collateral (regardless of whether any claim for
such amounts is allowed or allowable in such Insolvency Proceeding) before any
distribution is made in respect of the claims held by the Junior Secured Parties
from Junior Shared Collateral, with each Junior Agent that becomes a party to
this Agreement, for itself and on behalf of each Junior

 

-59-



--------------------------------------------------------------------------------

Secured Party represented thereby, hereby acknowledging and agreeing to turn
over to the applicable Senior Agent amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the aggregate recoveries of such Junior
Secured Parties.

Section 6.6 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Agent or any other Senior Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Junior Secured
Party, including the seeking by any Junior Secured Party of adequate protection
or the assertion by any Junior Secured Party of any of its rights and remedies
under the applicable Junior Documents or otherwise.

Section 6.7 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law and shall be effective before,
during and after the commencement of any Insolvency Proceeding. The relative
rights as to the Collateral and proceeds thereof shall continue after the
commencement of any Insolvency Proceeding on the same basis as prior to the date
of the petition therefor, subject to any court order approving the financing of,
or use of cash collateral by, any Credit Party. All references herein to any
Credit Party shall include such Credit Party as a debtor-in-possession and any
receiver or trustee for such Grantor.

Section 6.8 Other Matters with respect to Junior Shared Collateral. To the
extent that any Junior Agent that becomes a party to this Agreement or any
Junior Secured Party represented thereby has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Debtor Relief Law with respect to any of the Junior Shared Collateral,
such Junior Agent, on behalf of itself and each Junior Secured Party represented
thereby, or such Junior Secured Party agrees not to assert any such rights
without the prior written consent of each Senior Agent; provided that if
requested by each Senior Agent, such Junior Agent shall timely exercise such
rights in the manner requested by the Senior Agents (acting unanimously),
including any rights to payments in respect of such rights. Until the Discharge
of Senior Obligations has occurred, each Junior Agent that becomes a party to
this Agreement, on behalf of itself and each Junior Secured Party represented
thereby, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Junior
Shared Collateral.

 

-60-



--------------------------------------------------------------------------------

Section 6.9 Reorganization Securities.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of both the Senior Obligations and the Junior Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Junior Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Secured Party (whether in the capacity of a secured creditor or
an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of each Senior Agent.

Section 6.10 Section 1111(b) of the Bankruptcy Code. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, shall not object to, oppose, support any
objection, or take any other action to impede, the right of any Senior Secured
Party to make an election under Section 1111(b)(2) of the Bankruptcy Code. Each
Junior Agent that becomes a party to this Agreement, for itself and on behalf of
each Junior Secured Party represented thereby, waives any claim it may hereafter
have against any senior claimholder arising out of the election by any Senior
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code.
Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for itself and on behalf of each Junior Secured Party
represented thereby, agrees that it shall not make any election under
Section 1111(b) of the Bankruptcy Code regarding the Junior Shared Collateral.

Section 6.11 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any ABL Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the Term Agent or any Credit Party, to the extent applicable, in respect
of this Agreement.

 

-61-



--------------------------------------------------------------------------------

Section 6.12 Term Obligations Unconditional. All rights of the Term Agent
hereunder, and all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any Term Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Term Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Term Obligations, or
of any of the ABL Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.

Section 6.13 Junior Obligations Unconditional. All rights of any Junior Agent
that becomes a party to this Agreement hereunder, all agreements and obligations
of the ABL Agent, the Term Agent and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Junior Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Junior Shared Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Junior Obligations or any guarantee or
guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Obligations, or
of any Credit Party, to the extent applicable, in respect of this Agreement.

 

-62-



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Term Agent, for and on behalf of itself
and the Term Secured Parties, agrees that no payment to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle the
Term Agent or any Term Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.

Each Junior Agent that becomes a party to this Agreement, for and on behalf of
itself and the Junior Secured Parties represented thereby, agrees that no
payment to the Term Agent, any Term Secured Party, the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Junior Agent or any Junior Secured Party represented by it to exercise any
rights of subrogation in respect thereof until the Discharge of Senior
Obligations shall have occurred. Each Junior Agent that becomes a party to this
Agreement, on behalf of itself and each Junior Secured Party represented
thereby, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
Following the Discharge of Senior Obligations, each Senior Agent agrees to
execute such documents, agreements, and instruments as such Junior Agent or any
Junior Secured Party represented by it may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
or the Term Obligations, as applicable, resulting from payments to the ABL Agent
or the Term Agent, as applicable, by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent or the Term Agent, as applicable, are paid
by such Person upon request for payment thereof.

Section 7.2 Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured

 

-63-



--------------------------------------------------------------------------------

Parties, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Debt Documents. Except as otherwise provided herein, each Junior
Agent that becomes a party to this Agreement, on behalf of itself and each
Junior Secured Party represented thereby, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

Section 7.3 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Senior Agent may reasonably request, in order to protect
any right or interest granted or purported to be granted hereby or to enable
such Senior Agent to exercise and enforce its rights and remedies hereunder;
provided, however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.3, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.3.

Section 7.4 Representations. The Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms. Each Junior Agent that becomes
a party to this Agreement represents and warrants to the Term Agent, the ABL
Agent and each other Junior Agent (if any) that it has the requisite power and
authority under the applicable Junior Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the Junior
Secured Parties represented thereby and that this Agreement shall be binding
obligations of such Junior Agent and the Junior Secured Parties represented by
it, enforceable against such Junior Agent and the Junior Secured Parties
represented by it in accordance with its terms.

Section 7.5 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent, the ABL Agent,
the Designated Junior Agent and, in the case of any amendment or waiver that
could reasonably be expected to be adverse to the interests of any Credit Party
(it being agreed that any such amendment or waiver that

 

-64-



--------------------------------------------------------------------------------

conflicts with or is inconsistent with the obligations of any Credit Party under
any other ABL Documents, Term Documents or Junior Documents is adverse to the
interests of a Credit Party), the Borrower, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. It is understood that the ABL Agent, the Term Agent and the
Designated Junior Agent, without the consent of any other ABL Secured Party,
Term Secured Party or Junior Secured Party, respectively, may in their
discretion determine that a supplemental agreement (which may take the form of
an amendment and restatement of this Agreement) is necessary or appropriate
(i) to facilitate having additional indebtedness or other obligations of any of
the Credit Parties become ABL Obligations, Term Obligations or Junior
Obligations of a particular Series, as the case may be, under this Agreement
(including any Incremental Equivalent Debt (as defined in the Term Credit
Agreement) or any Permitted Refinancing thereof), (ii) to effectuate the
subordination of Liens securing any Permitted Junior Secured Refinancing Debt or
any Incremental Equivalent Debt (as defined in the Term Credit Agreement) that
is secured on a junior basis (or any Permitted Refinancing thereof) to the Liens
on the Term Priority Collateral securing the ABL Obligations and to the Liens on
the ABL Priority Collateral securing the Term Obligations and (iii) to cause
Liens securing any Permitted Pari Passu Secured Refinancing Debt or any
Incremental Equivalent Debt (as defined in the Term Credit Agreement) that is
secured on a pari passu basis (or any Permitted Refinancing thereof) to be
secured by ABL Priority Collateral or Term Priority Collateral on a pari passu
basis with ABL Obligations or Term Obligations, as the case may be (the
indebtedness or other obligations described in clauses (i), (ii) and (iii),
“Additional Debt”), which supplemental agreement shall, except in the case of
(ii) and (iii), specify whether such Additional Debt constitutes ABL
Obligations, Term Obligations or Junior Obligations; provided that such
Additional Debt is permitted to be incurred under any ABL Credit Agreement, any
Term Credit Agreement and any Junior Agreement then extant in accordance with
the terms thereof.

Notwithstanding the foregoing, (i) without the consent of any other Secured
Party but with the consent of the Borrower, (x) any Junior Agent may become a
party hereto by execution and delivery to each other Agent of a Junior Secured
Indebtedness Joinder in accordance with Section 7.6 and (y) any Senior Agent may
become a party hereto by execution and delivery to each other Agent of a joinder
hereto pursuant to Section 5.2(c) and, in each case, upon such execution and
delivery, such Agent and the Secured Parties for which such Agent is acting
shall be subject to the terms hereof; (ii) the Senior Agents may amend or waive
any provision of this Agreement, or consent to any departure therefrom by any
Senior Secured Party, that solely affects the rights and obligations of the
Senior Secured Parties hereunder or does not adversely affect any Junior Secured
Party in its capacity as such, in each case, without the consent of any Junior
Agent or any other Junior Secured Party; and (iii) (x) any Junior Majority Agent
may amend or waive any provision of this Agreement, or consent to any departure
therefrom by any Junior Secured Party, and (y) any two or more Junior Agents may
in a separate agreement consent to any departure from this Agreement by any
Junior Secured Party, in the case of each of the foregoing clauses (x) and (y),
that solely affects the rights and obligations of the Junior Secured Parties
hereunder without the consent of any Senior Agent or any other Senior Secured
Party. No amendment, modification or waiver of any provision of this Agreement,
and no consent to any departure therefrom by any Party hereto, that changes,
alters, modifies or otherwise affects any power, privilege, right, remedy,
liability or obligation of, or otherwise affects in any manner, any Junior Agent
that is not then a Party, or any Junior Secured Party not then represented by a
Junior Agent that is then a Party (including but not limited to any

 

-65-



--------------------------------------------------------------------------------

change, alteration, modification or other effect upon any power, privilege,
right, remedy, liability or obligation of or other effect upon any such Junior
Agent or Junior Secured Party that may at any subsequent time become a Party or
beneficiary hereof), shall be effective unless it is consented to in writing by
the Borrower (regardless of whether any such Junior Agent or Junior Secured
Party ever becomes a Party or beneficiary hereof), and any amendment,
modification or waiver of any provision of this Agreement that would have the
effect, directly or indirectly, through any reference in any Credit Document to
this Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying any Credit Document, or any term or provision thereof, or any right or
obligation of the Borrower or any other Credit Party thereunder or in respect
thereof, shall not be given such effect except pursuant to a written instrument
executed by the Borrower and each other affected Credit Party.

Section 7.6 Section 7.6 Designation of Junior Secured Indebtedness; Joinder of
Junior Agents.

(a) The Borrower may designate any Junior Secured Indebtedness complying with
the requirements of the definition of “Junior Secured Indebtedness” as Junior
Secured Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

(i) one or more Junior Agents for one or more Junior Secured Parties in respect
of such Junior Secured Indebtedness shall have executed the Junior Secured
Indebtedness Joinder with respect to such Junior Secured Indebtedness, and the
Borrower or any such Junior Agent shall have delivered such executed Junior
Secured Indebtedness Joinder to each other Agent then party to this Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Borrower) prior to delivery of the Junior Secured
Indebtedness Joinder, the Borrower shall have delivered to each other Agent then
party to this Agreement complete and correct copies of any Junior Agreement,
Junior Guaranties and Junior Collateral Documents that will govern such Junior
Secured Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Junior Documents to be executed and delivered concurrently
with the effectiveness of such designation);

(iii) the Borrower shall have executed and delivered to each other Agent then
party to this Agreement a Junior Secured Indebtedness Designation, with respect
to such Junior Secured Indebtedness; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Junior Secured Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to each other Agent then party
to this Agreement.

 

-66-



--------------------------------------------------------------------------------

(b) Upon satisfaction of the foregoing conditions, the designated Junior Secured
Indebtedness shall constitute “Junior Secured Indebtedness”, any Junior
Agreement under which such Junior Secured Indebtedness is or may be incurred
shall constitute a “Junior Agreement”, any holder of such Junior Secured
Indebtedness or other applicable Junior Secured Party shall constitute a “Junior
Secured Party”, and any Junior Agent for any such Junior Secured Party shall
constitute a “Junior Agent,” for all purposes under this Agreement. The date on
which the foregoing conditions shall have been satisfied with respect to such
Junior Secured Indebtedness is herein called the “Junior Effective Date.” Prior
to the Junior Effective Date with respect to such Junior Secured Indebtedness,
all references herein to Junior Secured Indebtedness shall be deemed not to take
into account such Junior Secured Indebtedness, and the rights and obligations of
each other Agent then party to this Agreement shall be determined on the basis
that such Junior Secured Indebtedness is not then designated under this
Agreement. On and after the Junior Effective Date with respect to such Junior
Secured Indebtedness, all references herein to Junior Secured Indebtedness shall
be deemed to take into account such Junior Secured Indebtedness, and the rights
and obligations of each other Agent then party to this Agreement shall be
determined on the basis that such Junior Secured Indebtedness is then
designated.

(c) In connection with any designation of Junior Secured Indebtedness pursuant
to this Section 7.6, each Agent then party hereto agrees (x) to execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to, any Term Collateral Documents or
ABL Collateral Documents, as applicable, and any blocked account, control or
other agreements relating to any security interest in Control Collateral, and to
make or consent to any filings or take any other actions (including executing
and recording any mortgage subordination or similar agreement), as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Junior Secured Indebtedness to become
a valid and perfected Lien (with the priority contemplated by this Agreement),
and (y) otherwise to reasonably cooperate to effectuate a designation of Junior
Secured Indebtedness pursuant to this Section 7.6 (including without limitation,
if requested, by executing an acknowledgment of any Junior Secured Indebtedness
Joinder or of the occurrence of any Junior Effective Date).

Section 7.7 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, sent by telecopy,
emailed, or sent by overnight express courier service or United States mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or email or five (5) days after deposit in
the United States mail (certified, with postage prepaid and properly addressed).
For the purposes hereof, the addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 7.7) shall be as set
forth below or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.

 

ABL Agent:    Royal Bank of Canada    4th Floor, 20 King Street West    Toronto,
Ontario M5H 1C4    Attention: Manager, Agency Services Group    Telecopy No.:
416.842.4023

 

-67-



--------------------------------------------------------------------------------

   with a copy (which shall not constitute notice) to:    Paul Hastings LLP   
75 E 55th Street    New York, NY 10022    Attention: Michael Baker    Telecopy:
212.318.6855 Term Agent:    Royal Bank of Canada    4th Floor, 20 King Street
West    Toronto, Ontario M5H 1C4    Attention: Manager, Agency Services Group   
Telecopy No.: (416) 842-4023    with a copy (which shall not constitute notice)
to:    Paul Hastings LLP    75 E 55th Street    New York, NY 10022    Attention:
Michael Baker    Telecopy: (212) 318-6855 Any Junior Agent:    As set forth in
the Junior Secured Indebtedness Joinder executed and delivered by such Junior
Agent pursuant to Section 7.6. Borrower:    c/o Norcraft Companies, L.P.    3020
Denmark Avenue, Suite 100    Eagan, Minnesota 55121    Attention: Chief
Financial Officer    Telecopy No.: (651) 234-3398    with a copy to:    Apax
Partners, L.P.    45 Park Avenue    New York, NY 10022    Attention: David Kim
   Telecopy: (212) 319-6155    and to:    c/o KarpReilly LLC    104 Field Point
Road, 2nd Floor    Greenwich, Connecticut 06830    Attention: Chris Reilly,
Co-Founder    Telecopy No.: (203) 504-9912

 

-68-



--------------------------------------------------------------------------------

   and to:    c/o Trimaran Capital Partners, LLC    425 Lexington Avenue, 3rd
Floor    New York, New York 10017    Attention: Jay Bloom, Managing Partner   
Telecopy No.: (212) 885-4350    and to:    Ropes & Gray LLP    1211 Avenue of
the Americas    New York, NY 10036-8704    Attention: Sunil W. Savkar   
Telecopy No.: (646) 728-1533

Section 7.8 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.9 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of Senior Obligations shall have occurred, (b) be
binding upon the Parties and their successors and assigns, and (c) inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted transferees and assigns. Except as set forth in Section 7.4 hereof,
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral. All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), to the extent permitted by the applicable Credit Document, the ABL Agent,
any ABL Secured Party, the Term Agent, any Term Secured Party, any Junior Agent
or any Junior Secured Party may assign or otherwise transfer all or any portion
of the ABL Obligations, the Term Obligations or the Junior Obligations in
accordance with the ABL Credit Agreement, the Term Credit Agreement or Junior
Agreement, in each case, as applicable, to any other Person (other than the
Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor and
any Subsidiary of the Borrower or any Guarantor (except as provided in any ABL
Credit Agreement, any Term Credit Agreement or any Junior Agreement, as
applicable)), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Term
Agent, any Junior Agent, any ABL Secured Party, any Term Secured Party or any
Junior Secured Party, as the case may be, herein or otherwise. The ABL Secured
Parties, the Term Secured Parties and the Junior Secured Parties may continue,
at any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide Indebtedness to, or for
the benefit of, any Credit Party on the faith hereof.

 

-69-



--------------------------------------------------------------------------------

Section 7.10 GOVERNING LAW; ENTIRE AGREEMENT. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in “.pdf” or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent, Term Secured Parties,
any Junior Agent and any Junior Secured Parties. Except as set forth in
Section 7.4 hereof (in respect of which the Borrower and the other Credit
Parties are third party beneficiaries), no other Person (including the Borrower,
any Guarantor or any Affiliate of the Borrower or any Guarantor, or any
Subsidiary of the Borrower or any Guarantor (except as provided in any ABL
Credit Agreement or any Term Credit Agreement, as applicable)) shall be deemed
to be a third party beneficiary of this Agreement.

Section 7.13 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.14 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement. The parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 7.15 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

-70-



--------------------------------------------------------------------------------

Section 7.16 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY, ANY TERM SECURED PARTY OR ANY JUNIOR SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM
DOCUMENTS, ANY ABL DOCUMENTS OR ANY JUNIOR DOCUMENTS AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION 7.16.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER

 

-71-



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
(OTHER THAN BY EMAIL OR TELECOPY) IN THE MANNER PROVIDED FOR NOTICES IN SECTION
7.7 HEREOF. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 7.17 Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and this Agreement is the
“ABL Intercreditor Agreement” referred to in the Term Credit Agreement and each
Junior Agreement, if any. Nothing in this Agreement shall be deemed to
subordinate the obligations due to (i) any ABL Secured Party to the obligations
due to any Term Secured Party or any Junior Secured Party, (ii) any Term Secured
Party to the obligations due to any ABL Secured Party or any Junior Secured
Party or (iii) any Junior Secured Party to the obligations due to any Senior
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.18 No Warranties or Liability. The Term Agent, the ABL Agent and each
Junior Agent that becomes a party to this Agreement acknowledge and agree that
no such Party has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any other ABL Document, any Term Document or any Junior Document. Except as
otherwise provided in this Agreement, the Term Agent, the ABL Agent and each
Junior Agent that becomes a party to this Agreement will be entitled to manage
and supervise their respective extensions of credit to any Credit Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.

Section 7.19 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Document or any
Junior Document, the provisions of this Agreement shall govern.

Section 7.20 Costs and Expenses. All costs and expenses incurred by the Term
Agent, the ABL Agent or any Junior Agent, including, without limitation pursuant
to Section 3.8(d) and Section 4.1(f) hereunder shall be reimbursed by the
Borrower and the Credit

 

-72-



--------------------------------------------------------------------------------

Parties as provided in Section 10.03 of the Term Credit Agreement (or any
similar provision), Section 10.03 (or any similar provision) of the ABL Credit
Agreement and any applicable expense reimbursement provision of any Junior
Agreement.

Section 7.21 Information Concerning Financial Condition of the Credit Parties.
Each of the Term Agent, the ABL Agent and each Junior Agent that becomes a party
to this Agreement hereby assumes responsibility for keeping itself informed of
the financial condition of the Credit Parties and all other circumstances
bearing upon the risk of nonpayment of the Term Obligations, the ABL Obligations
or the applicable Junior Obligations, as applicable. The Term Agent, the ABL
Agent and each Junior Agent that becomes a party to this Agreement hereby agree
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances. In the event the Term
Agent, the ABL Agent or any Junior Agent that becomes a party to this Agreement,
in its sole discretion, undertakes at any time or from time to time to provide
any information to any other party to this Agreement, (a) it shall be under no
obligation (i) to provide any such information to such other party or any other
party on any subsequent occasion, (ii) to undertake any investigation not a part
of its regular business routine, or (iii) to disclose any other information,
(b) it makes no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the other Party
harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.

Section 7.22 Additional Credit Parties. The Borrower will promptly cause each
Person that becomes a Credit Party to execute and deliver to the parties hereto
an acknowledgment to this Agreement substantially in the form of Exhibit A,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Parties
and the Credit Parties hereto further agree that, notwithstanding any failure to
take the actions required by the immediately preceding sentence, each Person
which becomes a Credit Party at any time (and any security granted by any such
Person) shall be subject to the provisions hereof as fully as if the same
constituted a Credit Party party hereto and had complied with the requirements
of the immediately preceding sentence.

[SIGNATURE PAGES FOLLOW]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

ROYAL BANK OF CANADA, in its capacity as the ABL Agent By:   /s/ Yvonne Brazier
  Name:   Yvonne Brazier   Title:   Manager, Agency

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, in its capacity as the Term Agent By:   /s/ Yvonne Brazier
  Name:   Yvonne Brazier   Title:   Manager, Agency

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A

ACKNOWLEDGMENT

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, the Term Secured Parties and any Junior Agent that
becomes party to this Agreement or any Junior Secured Parties represented
thereby (including pursuant to Section 7.20 hereof) and will not do any act to
interfere with any obligations of the Parties to this Agreement. The Borrower
and each Guarantor further acknowledges and agrees that (except as set forth in
Section 7.4 hereof) it is not an intended beneficiary or third party beneficiary
under this Agreement and (i) as between the ABL Secured Parties, the Borrower
and Guarantors, the ABL Documents remain in full force and effect as written and
are in no way modified hereby, and (ii) as between the Term Secured Parties, the
Borrower and Guarantors, the Term Documents remain in full force and effect as
written and are in no way modified hereby.

Without limiting the foregoing or any rights or remedies the Borrower and the
other Credit Parties may have, Intermediate Holdings, the Borrower and the other
Credit Parties consent to the performance by the Term Agent of the obligations
set forth in Section 3.6 of this Agreement and acknowledge and agree that
neither the Term Agent nor any other Term Secured Party shall ever be
accountable or liable for any action taken or omitted by the ABL Agent or any
other ABL Secured Party or its or any of their officers, employees, agents
successors or assigns in connection therewith or incidental thereto or in
consequence thereof, including any improper use or disclosure of any proprietary
information or other Intellectual Property by the ABL Agent or any other ABL
Secured Party or its or any of their officers, employees, agents, successors or
assigns or any other damage to or misuse or loss of any property of the Credit
Parties as a result of any action taken or omitted by the ABL Agent or its
officers, employees, agents, successors or assigns pursuant to, and in
accordance with, Section 3.6 of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CREDIT PARTIES: NORCRAFT COMPANIES, L.P., as Borrower By:   NORCRAFT GP, L.L.C.,
its general partner By:   /s/ Leigh Ginter Name:   Leigh Ginter Title:  
Secretary and Chief Financial Officer

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

GUARANTORS: NORCRAFT INTERMEDIATE HOLDINGS, L.P. NORCRAFT FINANCE CORP. NORCRAFT
CANADA CORPORATION, each as a Loan Party By:   /s/ Leigh Ginter Name:   Leigh
Ginter Title:   Secretary and Chief Financial Officer

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit B

JUNIOR SECURED INDEBTEDNESS DESIGNATION

DESIGNATION, dated as of                  , 20    , by [NORCRAFT COMPANIES,
L.P.]1 (the “Company”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement (as
amended, supplemented, restated, amended and restated or otherwise modified from
time to time pursuant to the terms thereof, the “Intercreditor Agreement”)
entered into as of December 13, 2013 among ROYAL BANK OF CANADA, in its
capacities as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacities, the “ABL Agent”) for the
ABL Secured Parties, ROYAL BANK OF CANADA, in its capacities as administrative
agent and collateral agent (together with its successors and permitted assigns
in such capacities, the “Term Agent”) for the Term Secured Parties, and each
Junior Agent that from time to time becomes a party thereto pursuant to
Section 7.6 thereof.2

Reference is made to that certain [insert name of Junior Agreement], dated as of
                 , 20     (the “Junior Agreement”), among [list any applicable
Credit Party], [list Junior Lenders] [and Junior Agent, as agent (the “New
Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Agent and any Junior Agent that:

(a) The Junior Secured Indebtedness incurred or to be incurred under the Junior
Agreement constitutes “Junior Secured Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement; and

(b) all conditions set forth in Section 7.6 of the Intercreditor Agreement with
respect to the Junior Secured Indebtedness have been satisfied.

Section 2. Designation of Junior Secured Indebtedness. The Company hereby
designates such Junior Secured Indebtedness as Junior Secured Indebtedness under
the Intercreditor Agreement.

[Signature Page to Junior Secured Indebtedness Designation]

 

1  Revise as appropriate to refer to any permitted successor or assign.

2  Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Junior Agent.



--------------------------------------------------------------------------------

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[NORCRAFT COMPANIES, L.P.] By:  

 

  Name:   Title:

[Junior Secured Indebtedness Designation]



--------------------------------------------------------------------------------

Exhibit C

JUNIOR SECURED INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20    (this “Agreement”), among ROYAL BANK OF
CANADA, in its capacities as administrative agent and collateral agent (together
with its successors and permitted assigns in such capacities, the “ABL Agent”)
for the ABL Secured Parties, ROYAL BANK OF CANADA, in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “Term Agent”) for the Term Secured
Parties, and [list any previously added Junior Agent] [and insert name of each
Junior Agent under any Junior Agreement being added hereby as party] and any
successors or permitted assigns thereof, to the Intercreditor Agreement dated as
of December 13, 2013 (as amended, supplemented, restated, amended and restated
or otherwise modified from time to time pursuant to the terms thereof, the
“Intercreditor Agreement”) among the ABL Agent, the Term Agent [and (list any
previously added Junior Agent)]. Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

W I T N E S S E T H:

Reference is made to that certain [insert name of Junior Agreement], dated as of
                 , 20    (the “Junior Agreement”), among [list any applicable
Credit Party], [list any applicable Junior Secured Parties (the “Joining Junior
Secured Parties”)] [and insert name of each applicable Junior Agent (the
“Joining Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. The Company has
so designated Junior Secured Indebtedness incurred or to be incurred under the
Junior Agreement as Junior Secured Indebtedness by means of a Junior Secured
Indebtedness Designation.

Accordingly, [the Joining Junior Agent, for itself and on behalf of the Joining
Junior Secured Parties,] hereby agrees with the ABL Agent, the Term Agent and
any Junior Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Junior Agent, for itself and on
behalf of the Joining Junior Secured Parties,] hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the Junior
Effective Date with respect to the Junior Agreement, be deemed to be a party to
the Intercreditor Agreement.

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the other ABL Secured Parties), the Term Agent (for itself and on behalf of the
other Term Parties) and [each of the Junior Agents (for itself and on behalf of
any Junior Secured Parties represented thereby)] hereby agree that the interests
of the respective Secured Parties in the Liens granted to the ABL Agent, the
Term Agent or any Junior Agent, as applicable, under the applicable Credit
Documents shall be treated, as among the Secured Parties, as having the
priorities provided for in Section 2.1 of the Intercreditor Agreement, and shall
at all times be



--------------------------------------------------------------------------------

allocated among the Secured Parties as provided therein regardless of any claim
or defense (including without limitation any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the ABL Agent, the Term Agent, any Junior Agent or any other Secured Party may
be entitled or subject. The [Joining Junior Agent (for itself and on behalf of
the Joining Junior Secured Parties)] (a) recognize[s] the existence and validity
of the ABL Obligations, the Term Obligations and [any existing Junior
Obligations]3 and (b) agree[s] to refrain from making or asserting any claim
that any ABL Credit Agreement or any other ABL Documents, any Term Credit
Agreement or any other Term Documents or [the existing Junior Debt Documents],4
as the case may be, are invalid or not enforceable in accordance with their
terms as a result of the circumstances surrounding the incurrence of such
obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Junior Agent] shall be
sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.6 of the Intercreditor
Agreement).

Section 4. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

Section 5. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

[Signature Pages Follow]

 

3  Add specific reference to any previously added Junior Obligations as
appropriate.

4  Add reference to any previously added Junior Agreement and related Junior
Documents as appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

[Joining Junior Agent], [on behalf of the Joining Junior Secured Parties By:  

 

  Name:   Title: Address for notices: [    ] Acknowledged and agreed by:

Royal Bank of Canada,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [    ]

Royal Bank of Canada,

as Term Agent

By:  

 

  Name:   Title: Current address for notices: [    ]

[Junior Secured Indebtedness Joinder]



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

[Date]

Reference is made to the Intercreditor Agreement. dated as of December 13, 2013
(as amended, supplemented, restated, amended and restated or otherwise modified
from time to time pursuant to the terms thereof, the “Intercreditor Agreement”),
among ROYAL BANK OF CANADA in its capacities as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “ABL Agent”)5 for the ABL Secured Parties, ROYAL BANK OF CANADA,
in its capacities as administrative agent and collateral agent (together with
its successors and assigns in such capacities, the “Term Agent”)6 for the Term
Secured Parties, and [list any previously added Junior Agent] and any successors
or assigns thereof. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

W I T N E S S E T H:

WHEREAS, Section 5.2(c) of the Intercreditor Agreement provides that [ABL
Obligations][Term Obligations] may be refunded, replaced or refinanced in whole
or in part, and the holders of such refunding, replacing or refinancing
Indebtedness (or an authorized agent or trustee on their behalf) may bind
themselves to the terms of the Intercreditor Agreement;

WHEREAS, on the date hereof, NORCRAFT COMPANIES, L.P. (the “Company”) is
[describe refinancing transaction], the proceeds of which are being used to
refinance a portion of the [ABL Obligations][Term Obligations] under the [ABL
Credit Agreement][Term Credit Agreement]; and

WHEREAS, the Company wishes to have the [New Agent], as [collateral agent,
trustee, etc. for the holders of the new] [ABL Obligations][Term Obligations],
join the Intercreditor Agreement;

NOW, THEREFORE, the ABL Agent, the Term Agent and the [New Agent] hereby agree
as follows:

Section 1. Joinder. Effective upon the execution of this Joinder Agreement by
the [New Agent], (i) all [Obligations] (as defined in the [New Agreement]) shall
constitute [ABL Obligations][Term Obligations] under the Intercreditor
Agreement, (ii) all [New Documents] (as defined below) shall constitute [ABL
Documents][Term Documents] under the Intercreditor Agreement, (iii) the [New
Secured Parties] (as defined in the [New Agreement]) shall constitute [ABL
Secured Parties][Term Secured Parties] under the Intercreditor Agreement,
(iv) all [New Security Documents] (as defined in the [New Agreement]) shall
constitute [ABL Collateral

 

5  Revise as appropriate to refer to any successor ABL Agent.

6 

Revise as appropriate to refer to any successor Term Agent.



--------------------------------------------------------------------------------

Documents][Term Collateral Documents] under the Intercreditor Agreement, (v) the
[New Agreement] shall constitute a [ABL Credit Agreement][Term Credit Agreement]
under the Intercreditor Agreement, (vi) the [New Lenders] (as defined in the
[New Agreement]) of the [New Notes] shall constitute Lenders and [ABL
Lenders][Term Lenders] under the Intercreditor Agreement for all purposes [other
than the definition of Cash Management Services] and (vii) all Liens securing
the [New Obligations] vis-a-vis any Liens for the benefit of the [Term Secured
Parties][ABL Secured Parties] in respect of [Term Obligations][ABL Obligations]
shall be governed by the priority and limitations set forth in the Intercreditor
Agreement. The “[New Documents]” shall mean the [New Agreement], the [New Notes]
(as defined in the [New Agreement]), the [New Security Documents] and all other
documents evidencing [New Obligations], now or hereafter executed by or on
behalf of any [ABL Credit Party][Term Credit Party] or any of its respective
Subsidiaries or Affiliates, and delivered to the [New Collateral Agent], in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

Section 2. [ABL Agent][Term Agent]. Following the effectiveness of this Joinder
Agreement, (i) [Royal Bank of Canada (the “Existing ABL Agent”)][Royal Bank of
Canada (the “Existin Agent”)] shall continue to act as the [ABL Agent][Term
Agent] authorized to represent all of the [ABL Secured Parties][Term Secured
Parties] under the Intercreditor Agreement, including without limitation, the
[New Collateral Agent] and the other [New Secured Parties], and to take actions
on behalf of all [ABL Secured Parties][Term Secured Parties] thereunder, and
(ii) for the avoidance of doubt, the [New Collateral Agent] and any other
authorized agent or trustee of any holders of Indebtedness refinancing any [ABL
Obligations][Term Obligations] that joins the Intercreditor Agreement pursuant
to Section 5.2(c) thereof may succeed the [Existing ABL Agent][Existing TLB
Agent] as the [ABL Agent][Term Agent] under the Intercreditor Agreement pursuant
to any other agreement among the [ABL Secured Parties][Term Secured Parties]
upon notice to the [Term Agent][ABL Agent] after the date hereof.

Section 3. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

Section 4. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. THIS JOINDER AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[New Agent], on behalf of the [New Secured Parties] By:  

 

  Name:   Title: Address for notices: [    ] Acknowledged and agreed by:

Royal Bank of Canada,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [    ]

Royal Bank of Canada,

as Term Agent

By:  

 

  Name:   Title: Current address for notices: [    ]